Exhibit 10.6

 

 

DEED OF LEASE

This Lease (the “Lease”) is made this 11th day of November, 2020 (the “Effective
Date”), between KEY WEST MD OWNER, LLC, a Delaware limited liability company
(“Landlord”), and OPGEN INC., a Delaware corporation (“Tenant”).

Witnesseth:

For and in consideration of the covenants herein contained and upon the terms
and conditions herein set forth, the parties agree as follows:

1.       Introductory Provisions.

(a)       Fundamental Lease Provisions. Certain Fundamental Lease Provisions are
presented in this Section in summary form solely to facilitate convenient
reference by the parties hereto:

1. Demised Premises Suite No. 100 [See Section 2(a)] 2. Building Building
located at 9717 Key West Avenue, Rockville, Maryland 20850, which Building
contains approximately 75,719 square feet of rentable area [See Section 2(a)] 3.
Rentable Area of
Demised Premises Approximately 10,100 square feet of rentable area [See Section
2(a)] 4. Proportionate Share 13.34% [See Section 2(b)] 5. Lease Term Ten (10)
“Lease Years” (as defined below) and ten (10) months [See Section 3(a)] 6.
Commencement Date The earlier to occur of (a) the date Tenant occupies the
Demised Premises for the conduct of its business, or (b) May 1, 2021. [See
Section 3(a)] 7. Expiration Date The date which is ten (10) Lease Years and ten
(10) months after the Commencement Date [See Section 3(a)] 8. Rental Agent

Lincoln Property Company

9713 Key West Avenue

Suite 110

Rockville, MD 20850

[See Section 4] 9.

Base Annual Rent and Base Monthly Rent

 

    Period Base Annual Rent Base Monthly Rent Rent Per Square Foot   Lease Year
1 $333,300.00 $27,775.00 $33.00   Lease Year 2 $342,491.04 $28,540.92 $33.91  
Lease Year 3 $351,884.04 $29,323.67 $34.84   Lease Year 4 $361,580.04 $30,131.67
$35.80   Lease Year 5 $371,478.00 $30,956.50 $36.78   Lease Year 6 $381,678.96
$31,806.58 $37.79   Lease Year 7 $392,183.04 $32,681.92 $38.83   Lease Year 8
$402,990.00 $33,582.50 $39.90   Lease Year 9 $414,099.96 $34,508.33 $41.00  
Lease Year 10 $425,513.04 $35,459.42 $42.13  

1st Ten (10) Months of Lease Year 11

 

$437,229.00

(annualized amount)

$36,435.75 $43.29   Provided Tenant is not in default under the Lease beyond the
expiration of any applicable notice and cure period, Landlord agrees to abate
the first ten (10) installments of Base Monthly Rent that are payable under the
Lease (the “Total Rent Abatement”).                  

 

 



1 
 

 

 

 

10. Intentionally Deleted     11. Intentionally Deleted     12. Use of Demised
Premises General office and laboratory use consistent with other first class
office and laboratory buildings in Rockville, Maryland [See Section 7] 13.
Security Deposit $425,000.00 [See Section 4(h)] 14. Intentionally Deleted    
15. Intentionally Deleted     16. Standard Building
Operating Hours: 8:00 a.m. to 6:00 p.m. Monday – Friday
9:00 a.m. to 1:00 p.m. Saturday (upon request) [See Section 10(a)] 17. Building
Holidays New Year’s Day, Martin Luther King Jr. Day, Memorial Day, President’s
Day, the Fourth of July, Labor Day, Columbus Day, Veterans Day, Thanksgiving
Day, Christmas Day [See Section 10(a)] 18. Address for Notices to Tenant before
Occupancy of Demised Premises

OpGen, Inc.

708 Quince Orchard Road

Gaithersburg, MD 20878

[See Section 37] 19. Address for Notices to Tenant after Occupancy of Demised
Premises At the Demised Premises [See Section 37]

 

 



2 
 

 

 

 

20. Address for Notices
to Landlord

Key West MD Owner, LLC

c/o

 

 

 

with a copy to:

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac Avenue, 6th Floor
Potomac, Maryland 20854
Attention: Douglas K. Hirsch, Esquire

[See Section 37] 21. Leasing Brokers CBRE Inc and Cushman & Wakefield of
Maryland, Inc. [See Section 38] 22. Intentionally Deleted     23. Name and
Address of Tenant’s Resident Agent

The Corporation Trust, Incorporated

2405 York Road, Suite 201

Lutherville Timonium MD 21093-2264

 

(b)       References and Conflicts. References appearing in Section 1(a) are
intended to designate some of the other places in the Lease where additional
provisions applicable to the particular Fundamental Lease Provisions appear.
These references are for convenience only and shall not be deemed all inclusive.
Each reference in this Lease to any of the Fundamental Lease Provisions
contained in Section 1(a) shall be construed to incorporate all of the terms
provided for under such provisions, and such provisions shall be read in
conjunction with all other provisions of this Lease applicable thereto. If there
is any conflict between any of the Fundamental Lease Provisions set forth in
Section 1(a) and any other provisions of the Lease, the latter shall control.

(c)       Exhibits. The following drawings and special provisions are attached
hereto as exhibits and hereby made a part of this Lease:

Exhibit “A” Floor Plan of Demised Premises [§2(a)]

Exhibit “B” Rules and Regulations [§8]

Exhibit “C” Certificate of Commencement [§3(b)]

Exhibit “D” Intentionally Deleted

Exhibit “E” Work Agreement [§6]

Exhibit “F” HVAC Specifications [§10(a)]

Exhibit “G” Exterior Signage [§13]

Exhibit “H” Location of Reserved Parking Spaces [§15]

 



3 
 

 

 

2.       Premises.

(a)       Demised Premises. Landlord hereby leases to Tenant, and Tenant hereby
rents from Landlord, the Demised Premises as specified in Section 1(a)(1)
located in the Building specified in Section 1(a)(2). The Demised Premises shall
consist of approximately the square footage of rentable floor space as specified
in Section 1(a)(3) and as shown on floor plan attached hereto as Exhibit “A”.
The rentable area of the Demised Premises and the Building have been measured
using the ANSI/BOMA 2017 method of measurement (the “Measurement Method”).

(b)       Tenant’s Proportionate Share. Tenant’s Proportionate Share of certain
expenses hereinafter made payable to Landlord as Additional Rent is specified in
Section 1(a)(4). Said computation is based upon the ratio of the total rentable
area of the Demised Premises to the rentable area of the Building. The
Proportionate Share shall be modified during the Lease Term in the event that
the rentable area of the Building is modified. Notwithstanding anything herein
to the contrary, so long as the Building is owned by Landlord, the Proportionate
Share shall not change by more than two percent (2%) (i.e., assuming Tennant
does not lease any additional space in the Building, Tenant’s Proportionate
Share shall not exceed 13.87%).

(c)       Project. The Building, the Common Areas and the land upon which the
same are located, along with all other buildings and improvements thereon or
thereunder, including all parking facilities, are herein collectively referred
to as the “Project.”

3.       Term.

(a)       Lease Term. The term of this Lease (sometimes herein called the “Lease
Term”) shall be the earlier to occur of (i) the date Tenant occupies the Demised
Premises for the conduct of its business, or (ii) May 1, 2021 (the “Commencement
Date”) and, subject to sooner termination as herein provided, ending the number
of years and months specified in Section 1(a)(5) after the Commencement Date
(the “Expiration Date”). The period commencing with the Commencement Date and
ending on the last day of the twelfth (12th) full calendar month thereafter
shall constitute the first “Lease Year” as such term is used herein. Each
successive full twelve (12) month period during the Lease Term shall constitute
a “Lease Year”.

(b)       Inability to Deliver Possession. The parties acknowledge that the
Demised Premises is vacant. Landlord shall tender possession of the Demised
Premises to Tenant within two (2) business days after the Effective Date for the
purpose of permitting Tenant to construct the Tenant’s Work. Within fifteen (15)
days after the delivery to Tenant of a factually correct Certificate of
Commencement, , Landlord and Tenant shall execute the same in in the form of
Exhibit “C”. Tenant’s failure to execute and deliver the Certificate of
Commencement shall not affect the Commencement Date or the Expiration Date.

(c)       Acceptance of Demised Premises. Except as provided in the last two (2)
sentences of this Section, occupancy of the Demised Premises or any portion
thereof by Tenant or anyone claiming through or under Tenant for the conduct of
Tenant’s business therein shall be conclusive evidence that Tenant and all
parties claiming through or under Tenant (a) have accepted the Demised Premises
or such portion (i) as suitable for the purposes for which the Demised Premises
are leased hereunder, and (ii) as complying with all requirements of Tenant with
respect to the condition, order and repair thereof as required by the terms of
this Lease, (b) have accepted the common areas as being in a good and
satisfactory condition, and (c) have waived any defects in the Demised Premises.
Within three (3) business days after the date that Landlord completes the
Landlord’s Work, Landlord and Tenant shall jointly inspect the Demised Premises
and prepare a punch list of those items of Landlord's Work which need to be
corrected or completed. Landlord shall use reasonable efforts to cause such
punch list items to be corrected or completed within thirty (30) days after the
date that the punch list is created.

 

4 
 

 



(d)       Rule Against Perpetuities. In the event that the Lease Term has not
commenced within one (1) year after the date specified as the Commencement Date
in Section 1(a)6 above, then this Lease shall automatically terminate at the
expiration of such three (3) year period, whereupon the parties shall thereupon
be relieved of any and all further liability hereunder.

(e)       Extension Term. Provided (i) that the Lease shall be in full force and
effect; (ii) that, except for a “Corporate Transfer” (as defined below), Tenant
shall have not assigned the Lease or sublet more than thirty percent (30%) of
the rentable area of the Demised Premises; and (iii) that Tenant is not in
default under this Lease beyond the expiration of any applicable notice and cure
period, then, and only in such event, Tenant shall have the right, at Tenant’s
sole option, to extend the term of the Lease for one (1) additional period of
five (5) years (the “Extension Term”). Such extension option shall be
exercisable by Tenant giving written notice of the exercise of such extension
option to Landlord no later than three hundred sixty five (365) days prior to
the expiration of the Lease Term and not earlier than four hundred fifty five
(455) days prior to the expiration of the Lease Term; provided, however, in the
event Tenant fails to exercise such option to extend during the aforesaid time
period, such extension option shall become null and void and all rights with
respect thereto shall automatically terminate and expire. The Extension Term
shall be upon the terms, covenants and conditions as set forth herein with
respect to the Lease Term, except that Base Annual Rent shall be adjusted for
the Extension Term to the fair market rental for renewal leases in laboratory
buildings in the North Rockville submarket after factoring in all prevailing
fair market concessions, and the then existing build out of the Demised
Premises. In the event that the parties do not, within sixty (60) days after the
date that Tenant exercises its extension option, agree upon the fair market rent
for the Demised Premises and enter into an amendment of the Lease setting forth
the Base Annual Rent payable during the Extension Term and prevailing fair
market concessions, then the Base Annual Rent and prevailing fair market
concessions shall be determined in accordance with Section 3(f) below.

(f)       Fair Market Rent. In the event Landlord and Tenant are unable to agree
upon the current fair market rent payable during the Extension Term within sixty
(60) days of Landlord’s receipt of Tenant’s notice to extend, then the fair
market rent for the Extension Term shall be determined by a board of three (3)
disinterested real estate brokers, one (1) of whom shall be named by Landlord,
one (1) by Tenant, and the two (2) so appointed shall select a third. Said
brokers shall each be practicing real estate brokers, specializing in the field
of commercial real estate in North Rockville, Maryland, having no less than ten
(10) years experience in such field and recognized as ethical and reputable
within their field. Landlord and Tenant agree to make their appointments
promptly within ten (10) business days after the expiration of the sixty (60)
day period, or sooner if mutually agreed upon. Within fifteen (15) days after
both such brokers have been appointed, the two (2) brokers shall promptly select
a third broker. Within fifteen (15) days after the third broker is selected,
each broker shall submit his or her determination of said fair market rent. The
Base Annual Rent for the Extension Term shall be the average of the two (2)
closest determinations, provided that same are within five percent (5%) of the
other. If no two determinations are closer than five percent (5%) to each other,
the Base Annual Rent for the Extension Term shall be the one of the first two
(2) broker’s determinations (i.e., Landlord's or Tenant's determination) which
is closer to the third (3rd) broker’s determination. In arriving at their
individual rate determinations, each broker shall consider and analyze all the
components of the Lease and apply them to current market factors. Landlord and
Tenant shall pay the fee of the broker selected by it and they shall equally
share the payment of the fee of the third broker. Notwithstanding the foregoing,
Landlord and Tenant may at any time after appointing the brokers, agree upon the
Base Annual Rent payable during the Extension Term and such mutual agreement
shall supersede the brokers’ determinations.

 



5 
 

 

 

4.       Rent.

(a)       Base Annual Rent. The Base Annual Rent reserved hereunder shall be as
specified in Section 1(a)(9) which shall be payable by Tenant to the Landlord
during each Lease Year of the Lease Term in equal monthly installments of Base
Monthly Rent each as specified in Section 1(a)(9). Tenant shall pay the first
monthly installment of Base Annual Rent upon execution of this Lease. Subject to
the provisions of Section 1 (a) 9 above, Tenant shall pay the remaining monthly
installments of Base Annual Rent in advance, without notice or demand, and
without set-off, deduction or abatement of any kind (except as expressly
provided in this Lease), on or before the first day of each and every calendar
month throughout the entire term of the Lease, at the office of the Rental Agent
specified in Section 1(a)(8), or to such other person or at such other address
as Landlord may designate by written notice to Tenant from time to time.

(b)       Intentionally Deleted.

(c)       Additional Rent.

(i)       General. Whenever it is provided by the terms of this Lease that
Tenant is required to make any payment to Landlord other than of Base Annual
Rent, such payment shall be deemed to be additional rent (“Additional Rent”).
Unless otherwise expressly specified herein, Additional Rent shall be paid by
Tenant within thirty (30) days following Tenant’s receipt from Landlord of a
statement showing the amount owed. Additional Rent shall include, but not be
limited to:

(ii)       Operating Expenses. Commencing on the first day of the second Lease
Year and continuing throughout the Lease Term, Tenant agrees to pay to Landlord,
as Additional Rent, Tenant’s Proportionate Share, as set forth in Section
1(a)(4), of operating expenses. The term “operating expenses” shall mean any and
all expenses incurred by Landlord in connection with owning, managing,
operating, maintaining, servicing, insuring and repairing the Building,
including but not limited to: (1) wages and salaries of all employees engaged in
the management, operation or maintenance of the Building, including taxes,
insurance and benefits relating hereto (equitably prorated to the extent any
employees works at any building other than the Building); (2) all supplies,
materials, equipment and tools used in the operation or maintenance of the
Building; (3) cost of all maintenance and service agreements for the Building
and the equipment therein, including but not limited to controlled access and
energy management services, generator maintenance, window cleaning and elevator
maintenance; (4) cost of all insurance relating to the Building, including the
cost of casualty, liability and rent loss insurance applicable to the Building
and Landlord’s personal property used in connection therewith; (5) general and
special repairs and maintenance; (6) management fees, which shall not exceed 3%
of the gross revenues of the Building (it being understood and agreed that the
current management fee is 2.75%); (7) legal, accounting, auditing and other
professional fees; (8) the cost of any additional services not provided to the
Building at the Commencement Date of the Lease Term, but thereafter provided by
Landlord in the prudent management of the Building; (9) intentionally deleted;
(10) costs for char service and cleaning supplies; (11) costs for utility
services such as electricity, gas, water and sewage, generator fuel, including
the cost of heating and cooling the Building (it being understood and agreed
that amounts that are separately payable by tenants for utilities shall not be
included in operating expenses) ; (12) the cost of any capital improvements or
alterations made to the Building after the Commencement Date, that reduce other
operating expenses, or which are required under any governmental law or
regulation that was not applicable to the Building at the Effective Date, such
cost to be amortized over the useful life of such capital improvement or
alteration in accordance with generally accepted accounting principles, together
with interest on the unamortized balance at the rate paid by Landlord on funds
borrowed for the purposes of constructing said capital improvements (or, in the
event that Landlord elects not to borrow funds to construct such capital
improvements, at the rate that Landlord would have paid had it borrowed funds
for the purpose of constructing said improvements) (the cost of such capital
improvements or alterations, together with interest thereon shall hereinafter be
collectively referred to as the “Permitted Capital Expenditures”);
(13) transportation district fees, parking district fees, and the cost of other
amenities required by law; (14) cost of onsite Building management office
expenses and directly allocable offsite management expenses, including
telephone, rent, stationery and supplies; (15) costs of all elevator and
escalator (if installed in the Building) maintenance and operation; (16) cost of
providing security; (17) cost of providing garbage and snow removal and pest
control; (18) cost of decoration of Common Areas; (19) cost of landscaping;
(20) cost of maintenance and operation of the parking area; (21) costs and fees
charged and/or assessed in connection with any business improvement district
that is applicable to the Building; (22) subject to clause (12) above, the cost
of operating, replacing, modifying and/or adding improvements or equipment
mandated by any law, statute, regulation or directive of any governmental agency
and any repairs or removals necessitated thereby (including, but not limited to,
the cost of complying with the Americans With Disabilities Act and regulations
of the Occupational Safety and Health Administration); (23) payments made by
Landlord under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the payment or sharing of
costs among property owners; (24) any business property taxes or personal
property taxes imposed upon the fixtures, machinery, equipment, furniture and
personal property used in connection with the operation of the Building; (25)
the cost of all business licenses, including Business Professional and
Occupational License Taxes and Business Improvements Districts Taxes, any gross
receipt taxes based on rental income or other payments received by Landlord,
commercial rental taxes or any similar taxes or fees; (26) transportation taxes,
fees or assessments, including but not limited to, mass transportation fees,
metrorail fees, trip fees, regional and transportation district fees; (27) all
costs and expenses associated with or related to the implementation by

 

 

6 
 

 



Landlord of any transportation demand management program or similar program;
(28) fees assessed by any air quality management district or other governmental
or quasi-governmental entity regulating pollution; (29) the cost of any other
service provided by Landlord or any cost that is elsewhere stated in this Lease
to be an “operating expense”; (30) operating expenses incurred in connection
with the Project to the extent that they are attributable to the Building; (31)
a reasonable rental rate and all other costs for the operation and maintenance
of a fitness facility; (32) a reasonable rental rate and all other costs for the
operation and maintenance of a conference facility; and (33) a reasonable rental
rate and all other costs for the operation and maintenance of a management
office (not to exceed 1,600 square feet of rentable area). Real Property Taxes
(as defined in Section 5 hereof) shall be paid in accordance with Section 5
below and shall not be included in operating expenses. Landlord shall have the
right but not the obligation, from time to time, to equitably allocate some or
all of the operating expenses among different tenants of the Project or among
the different buildings which comprise the Project (the “Cost Pools”). Such Cost
Pools may include, but shall not be limited to, the office space tenants of the
Project and the retail space tenants of the Project. Notwithstanding anything in
this Lease to the contrary, the preceding list is for definitional purposes only
and shall not impose any obligation upon Landlord to incur such expenses or
provide such services. “Operating expenses” shall not include any of the
following, except to the extent that such costs and expenses are included in
operating expenses as described above:

(1)       Payments of principal or other finance charges made on any debt, or
the amortization of funds borrowed by Landlord;

(2)       Ground rent or other payments made under any ground lease or
underlying lease (excepting amounts paid for Real Property Taxes required
thereunder);

(3)       All other expenses incurred in connection with negotiations with
tenants or prospective tenants, brokers, prospective purchasers or mortgagees of
the Building including leasing commissions payable by Landlord and also any
costs or expense incurred by Landlord in order to complete the Landlord’s Work;

(4)       Costs of painting, redecorating, or other services or work performed
for the benefit of another tenant, prospective tenant or occupant (other than
for Common Areas);

(5)       Except for the management fee, salaries, wages, or other compensation
paid to any partner, shareholder, officer, executive or director of Landlord for
salary or other compensation;

(6)       Except for the management fee, salaries, wages, or other compensation
or benefits paid to employees above the grade level of property manager;

(7)       Costs of advertising and public relations and promotional costs
associated with the promotion or leasing of the Building and costs of signs in
or on the Building identifying the owners, leasing agent, property manager or
any tenant at the Building;

(8)       Costs and expenses relating to administering the affairs of the
ownership entity of Landlord which are unrelated to the maintenance, management
or operation of the Building, including, but not limited to, maintaining
Landlord's existence, either as a corporation, partnership or other entity;



7 
 

 

 

(9)       Costs of repairs, restoration, replacements or other work occasioned
by (A) fire, windstorm or other casualty (whether such destruction be total or
partial) and (B) the exercise by governmental authorities of the right of
eminent domain (whether such taking be total or partial);

(10)       Costs incurred in connection with disputes with tenants, other
occupants, or prospective tenants, or costs and expenses incurred in connection
with negotiations or disputes with employees, consultants, management agents,
leasing agents, purchasers or mortgagees of the Building;

(11)       Costs directly incurred in connection with the sale, financing,
refinancing, mortgaging, selling or change of ownership of the Building;

(12)       All amounts which would otherwise be included in operating expenses
which are paid to any affiliate or subsidiary of Landlord, or any
representative, employee or agent of same but only to the extent the costs of
such services exceed the competitive rates for similar services of comparable
quality rendered by persons or entities of similar skill, competence and
experience;

(13)       Interest, late charges or penalties payable by Landlord due to
Landlord’s failure to make timely payments of any Real Property Taxes or other
payments;

(14)        Depreciation on the Building or equipment therein, except to the
extent set forth above;

(15)       The costs of special services or utilities separately charged to
individual tenants of the Building;

(16)       Any reserves for future expenditures not yet incurred;

(17)       Costs incurred by Landlord due to the gross negligence or willful
misconduct of Landlord or its agents and employees;

(18)        Costs incurred as a result of the violation by Landlord or its
agents and employees of any Laws;

(19)        Costs relating to hazardous materials, asbestos and the like not
resulting from actions of Tenant or any of its employees, agents,
representatives or contractors;

(20)       Costs or expenses of a capital nature except for Permitted Capital
Expenditures; or



8 
 

 

 

(21) Legal fees, accounting fees, professional expenses and other related costs
except those incurred in connection with the management, maintenance, operation
and repair of the Building.

 

Notwithstanding any other provision herein to the contrary, it is agreed that in
the event the Building is not fully occupied during any calendar year, an
adjustment shall be made in computing the operating expenses for such year so
that the operating expenses shall be computed for such year as though the
Building had been one hundred percent (100%) occupied during such year. In the
event that specific tenants are billed directly for certain charges normally
covered under operating expenses, Tenant’s pro rata share will be appropriately
adjusted for purposes of determining Tenant’s pro rata share with respect to
such charge.

(iii)       Landlord’s Enforcement Costs. Additional Rent shall include any and
all expenses incurred by Landlord, including reasonable attorneys’ fees, for the
collection of monies due from Tenant and the enforcement of Tenant’s obligations
under the provisions of this Lease. When Landlord, at Tenant’s expense, performs
an obligation of Tenant pursuant to the terms of this Lease after Tenant has
failed to do so within applicable notice and cure periods expressly provided in
this Lease, the reasonable costs and expenses (including overhead) incurred by
Landlord in performance of such obligations shall be Additional Rent.

 

(d)       Additional Rent Estimates and Adjustments.

(i)       In order to provide for current monthly payments of Additional Rent,
Landlord shall submit to Tenant prior to January 1st of each year a written
statement of Landlord’s estimate of the amount of the increases described in
Section 4(c)(ii) above, together with the amount of Tenant’s Additional Rent
which is estimated to result from such increases. Tenant shall pay each month
one-twelfth (1/12th) of Tenant’s Proportionate Share of Landlord’s estimate of
the operating expenses. Landlord may revise its estimate of operating expenses
at any time during a calendar year by written notice to Tenant, setting forth
such revised estimate. In such event, all monthly payments made by Tenant after
such notice shall be in an amount calculated on the basis of such revised
estimate.

(ii)       If payment of Additional Rent begins on a date other than January 1st
under this Lease, in order to provide for current payments of Additional Rent
through December 31st of that partial calendar year, Landlord shall submit to
Tenant a statement of Landlord’s estimate of Tenant’s Additional Rent for that
partial year, stated in monthly increments. Tenant shall make the monthly
incremental payments of estimated Additional Rent, together with its
installments of Base Monthly Rent.

(iii)       After the end of each calendar year, Landlord will as soon as
practicable submit to Tenant a reasonably detailed statement, on a line item
basis, of the actual operating expenses for the preceding calendar year. Tenant
shall pay Landlord, within thirty (30) days of Tenant’s receipt of such
statement, Tenant’s Proportionate Share of the excess, if any, of actual
operating expenses over the projected operating expenses. If the amount paid by
Tenant during the previous year exceeded Tenant’s share of actual operating
expenses for the year, the excess shall be credited toward payment of the next
installment of operating expenses to be paid by Tenant after Tenant receives
said statement from Landlord. If the amount paid by Tenant during the last
calendar year of the Lease Term exceeds Tenant’s share of actual operating
expenses for such year, Landlord shall pay Tenant the excess amount within
thirty (30) days after Landlord’s submission to Tenant of the aforesaid
operating expense statement for such calendar year.



9 
 

 

 

(iv)       Landlord shall, upon Tenant's written request which shall be made no
later than one hundred eighty (180) days after receipt of an annual expense
statement, permit Tenant or an independent entity that regularly audits
operating expenses for office/lab buildings that are located in Montgomery
County, Maryland, to inspect such of its records as are reasonably necessary to
certify that the calculation of operating expenses set forth in such statement
were made in accordance with the applicable provisions of this Lease; provided,
however, that Tenant shall not be entitled to delay any payment under this Lease
during the pendency of any such inspection. Despite the foregoing, as an express
condition of the entity conducting such inspection, Tenant and such entity shall
certify in writing to Landlord that such entity (i) is being compensated by
Tenant on an hourly basis to conduct such audit, and (ii) is not being
compensated, in whole or in part, on a contingency basis or a percentage of
savings basis. Tenant shall bear all costs of any such inspection. Tenant shall
keep the results of any such audit confidential, except to the extent (x)
reasonably required to be revealed in any legal action between Landlord and
Tenant relating to operating expenses, or (y) as may be required by law. Despite
the foregoing, in the event it is determined that Landlord has overstated the
amount of operating expenses (A) that are payable by Tenant during any calendar
year, Landlord shall, within thirty (30) days thereafter, refund such
overpayment to Tenant, and (B) by five percent (5%) or more, then Landlord shall
reimburse Tenant for the reasonable out-of-pocket costs incurred by Tenant to
conduct such audit, provided in no event shall any such reimbursement exceed the
sum of Three Thousand Five Hundred and 00/100 Dollars ($3,500.00).

(e)       Taxes on Tenant’s Property. Tenant shall be liable for, and shall pay
at least ten (10) days before delinquency, all taxes levied against any personal
property or trade fixtures placed by Tenant in or about the Demised Premises. If
any such taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed value of the Demised
Premises is increased by the inclusion therein of a value placed upon such
personal property or trade fixtures of Tenant, and if Landlord, after written
notice to Tenant, pays the taxes based upon such increased assessments (which
Landlord shall have the right to do regardless of the validity thereof, but
under protest if requested by Tenant), Tenant shall, within fifteen (15) days
after demand, repay to Landlord a sum equal to the taxes levied against Landlord
or the portion of such taxes resulting from such increase in the assessment;
provided that, in any such event, Tenant shall have the right, at Tenant’s sole
cost and expense, to bring suit to recover the amount of any such taxes so paid
under protest, and any amount so recovered shall belong to Tenant.



10 
 

 

 

(f)       Payment of Rent. Any rent payable for a portion of a month shall be
prorated based upon a thirty (30)-day calendar month. Any Base Annual Rent or
Additional Rent which is not paid within five (5) days after the same is due
shall bear interest at twelve percent (12%) per annum or the highest legal rate,
whichever is lower, from the due date until the date received by Landlord. No
payment by Tenant or receipt by Landlord of lesser amounts of rent than those
herein stipulated shall be deemed to be other than on account of the earliest
unpaid stipulated rent. No endorsement or statement on any check or any letter
accompanying any check or payment as rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
provided in this Lease. In addition, in the event Base Annual Rent or Additional
Rent is not paid within five (5) days of its due date, Landlord, at its sole
option, may assess a late charge equal to five percent (5%) of the Base Monthly
Rent or Additional Rent, as applicable, as liquidated damages for the additional
administrative charges incurred by Landlord as a result of such late payment. If
Landlord receives from Tenant two or more returned or “bounced” checks in any
twelve (12) month period, Landlord may require all future rent by cashier’s or
certified check. Despite the foregoing, Landlord shall waive such interest and
late charge on the first (1st) occasion during any twelve (12) month period in
which Tenant does not timely pay Base Annual Rent or Additional Rent, provided
that Tenant pays such installment of Base Annual Rent or Additional Rent to
Landlord within five (5) days after the date Tenant receives notice that such
amount is past due.

(g)       Survival of Rent Obligation. The obligation of Tenant with respect to
the payment of Additional Rent shall survive the termination of this Lease or
assignment thereof.

(h)       Security Deposit. Within five (5) business days after the Effective
Date, Landlord and Tenant shall enter into an escrow agreement pursuant to which
Tenant shall deposit with an escrow agent that is mutually agreed to by Landlord
and Tenant (the “Escrow Agent”) the amount stipulated in Section 1(a)(13) as a
deposit (the “Security Deposit”) to secure the prompt performance of Tenant’s
obligations hereunder. Notwithstanding anything herein to the contrary, this
Lease is expressly contingent upon Tenant timely delivering the Security Deposit
to the Escrow Agent. The escrow agreement shall provide the following: in the
event that (i) the “Construction Allowance” (as defined in Exhibit E) is fully
funded and paid by the Landlord, the Security Deposit shall be released to
Landlord by the Escrow Agent upon the date that the Construction Allowance (or
the applicable portion thereof to the extent that the Construction Allowance is
not fully utilized by Tenant) has been paid to Tenant; (ii) any portion of the
Construction Allowance is not paid by Landlord to Tenant, and such remaining
amount of the Construction Allowance is more than the amount of the Security
Deposit, and it is finally determined that the amount that was not paid to
Tenant from the Construction Allowance should have been paid to Tenant, then
Escrow Agent shall return the Security Deposit to Tenant, Tenant shall have no
further obligation under this Lease to fund the Security Deposit, and all
references in this Lease to the Security Deposit shall be of no force and
effect; and (iii) any portion of the Construction Allowance is not paid to
Tenant, and it is finally determined that the amount that was not paid to Tenant
from the Construction Allowance should have been paid to Tenant, and such
remaining amount of the Construction Allowance is less than the amount of the
Security Deposit, the Escrow Agent shall return to Tenant that portion of the
Security Deposit which represents any unpaid portion of the Construction
Allowance and pay to Landlord that portion of the Security Deposit between the
amount returned to Tenant and the amount of the Security Deposit. In the event
(iii) occurs, for all purposes of the Lease, the amount of the Security Deposit
shall be the amount of the Security Deposit disbursed to Landlord.
Notwithstanding anything to the contrary, in the event that Tennant does not
request the full amount of the Construction Allowance, and Landlord funds the
full amount requested by Tenant, then for purposes of this Section it shall be
deemed that Landlord has fully funded the Construction Allowance and the Escrow
Agent shall promptly deliver the Security Deposit to Landlord. The Security
Deposit may be commingled with Landlord’s general funds, if permitted by law.
Landlord shall have the right, but shall not be obligated, to apply all or any
portion of the Security Deposit to cure any default which remains uncured after
the expiration of any applicable notice and cure period, in which event Tenant
shall be obligated to deposit with Landlord the amount necessary to restore the
Security Deposit to its original amount within five (5) days after written
notice from Landlord. To the extent not forfeited or otherwise used as provided
herein, and



11 
 

 

 

provided Tenant is not then an uncured event of default which extends beyond
applicable notice and cure periods, the Security Deposit shall be returned,
without interest, to Tenant within thirty (30) days after the termination of
this Lease. Landlord may deliver the Security Deposit to the purchaser or any
assignee of Landlord’s interest in the Demised Premises or the Building,
whereupon Landlord shall be discharged from any further liability with respect
to the Security Deposit. This provision shall apply also to any and all
subsequent transferors of the Landlord’s interest in this Lease. If the Tenant
fails to take possession of the Demised Premises as required by this Lease, the
Security Deposit shall not be deemed liquidated damages and Landlord’s use of
the Security Deposit pursuant to this Section 4 shall not preclude Landlord from
recovering from Tenant all additional damages incurred by Landlord. In the event
that (A) from and after November 1, 2020, Tenant raises Twenty Million and
00/100 Dollars ($20,000,000.00) in any consecutive nine (9) month period, (B)
the costs and fees incurred by Tenant are less than ten percent (10%) of the
amount so raised, and (C) Tenant is not then in default under the Lease beyond
the expiration of any applicable notice and cure period, then (x) Tenant shall
provide Landlord with reasonably detailed written information, which shall be
certified as true and correct by Tenant’s chief financial officer, which
evidences the foregoing amounts, and (y) the amount of the Security Deposit
shall be reduced to Three Hundred Thousand and 00/100 Dollars ($300,000.00). In
the event that (W) from and after the Effective Date Tenant achieves break even
status for a period of twelve (12) consecutive months [i.e., where Tenant’s net
revenue in the ordinary course of its business (excluding any revenue from a
capital event) exceeds Tenant’s expenses], and (X) Tenant is not then in default
under the Lease beyond the expiration of any applicable notice and cure period,
then (i) Tenant shall provide Landlord with reasonably detailed written
information, which shall be certified as true and correct by Tenant’s chief
financial officer, which evidences the foregoing amounts, and (ii) the amount of
the Security Deposit shall be reduced to One Hundred Fifty Thousand and 00/100
Dollars ($150,000.00).



5.       Real and Personal Property Taxes.

(a) Payment of Taxes. Tenant shall pay to Landlord during the Term hereof, in
addition to Base Annual Rent and Tenant’s Share of operating expenses, Tenant’s
Proportionate Share of all “Real Property Taxes” (as defined in Section 5(b)
below) for each year. Tenant’s Proportionate Share of Real Property Taxes shall
be payable by Tenant at the same time, in the same manner and under the same
terms and conditions as Tenant pays Tenant’s Share of operating expenses as
provided in Section 4 of this Lease.



12 
 

 

 

(b) Definition of “Real Property Tax.” The term “Real Property Tax” shall mean
all taxes and assessments, general and special, ordinary and extraordinary,
foreseen and unforeseen, now or hereafter assessed, levied or imposed upon the
Building, and the land on which it is built, including, without limitation,
vault fees and charges, arena taxes, front foot benefit charges and adequate
public facility costs and assessments, together with (i) any tax, assessment, or
other imposition in the nature of a real estate tax, (ii) any ad valorem tax on
rent or any tax on income if imposed in lieu of or in addition to real estate
taxes and assessments, and (iii) any taxes and assessments which may hereafter
be substituted for real estate taxes, including by way of illustration only, any
tax, assessment or other imposition (whether a business rental or other tax) now
or hereafter levied for Tenant’s use or occupancy of or conduct of business at
the Demised Premises, on Tenant’s improvements to or furniture, fixtures or
equipment in the Demised Premises, or imposed upon the rent payments. In the
event that Landlord elects to contest Real Property Taxes, then reasonable
expenses incurred by Landlord in obtaining or attempting to obtain a reduction
of any Real Property Taxes shall be added to and included in Real Property
Taxes.

(c) Reassessments. From time to time Landlord may challenge the assessed value
of the Project as determined by applicable taxing authorities and/or Landlord
may attempt to cause the Real Property Taxes to be reduced on other grounds. If
Landlord is successful in causing the Real Property Taxes to be reduced or in
obtaining a refund, rebate, credit or similar benefit (hereinafter collectively
referred to as a “reduction”), Landlord shall credit the reduction(s) to Real
Property Taxes for the calendar year to which a reduction applies and to
recalculate the Real Property Taxes owed by Tenant for years after the year in
which the reduction applies based on the reduced Real Property Taxes All
commercially reasonable costs incurred by Landlord in attempting to obtain or
obtaining the Real Property Tax reductions shall be considered an operating
expense and Landlord shall determine, in its commercially reasonable discretion
to which years any reductions will be applied.

6.        As-Is.

(a) Except for the “Landlord’s Work” (as defined below), Tenant is leasing the
Demised Premises in its as-is condition. Tenant shall cause the Tenant’s Work to
be performed in accordance with the provisions of Exhibit E of this Lease.
Working in conjunction with and reasonably cooperating with Tenant’s
contractors, on or before the Commencement Date Landlord shall perform the
following work (collectively, the Landlord’s Work”) in a good and workmanlike
fashion, using new materials and in compliance with all “Laws” (as defined
below): provide a minimum of approximately 5 watts per square foot for the
Demised Premises on the Building’s backup generator; provide 6 square foot shaft
to allow for reasonable outside air and exhaust systems to be installed (it
being understood and agreed that Tenant, at its cost, subject to the application
of the Construction Allowance, shall be responsible for purchasing and
installing all handling units serving the Demised Premises); and allow
connection to the Building chilled water system to allow Tenant to utilize its
pro-rata share of chilled water to serve the new lab fan coils (it being
understood and agreed that Tenant, at its sole cost and expense, subject to the
application of the Construction Allowance, shall purchase and install all air
handlers that serve the Demised Premises).



13 
 

 

 

(b) Permits. Tenant shall be responsible for obtaining all permits or licenses
necessary for its lawful occupancy of the Demised Premises. This requirement
shall not relieve Tenant of its liability for Base Annual Rent from the
Commencement Date in the event all of said permits have not been acquired prior
thereto.

7.       Use of Demised Premises.

(a)       Use. Tenant shall use and occupy the Demised Premises for the purpose
specified in Section 1(a)(12) and for no other purpose whatsoever. Tenant shall
not use or permit the Demised Premises to be used for any other purpose or
purposes without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord’s sole discretion. Notwithstanding anything in
this Lease to the contrary, in no event shall Tenant use or permit any party to
use any portion of the Demised Premises for any of the following purposes:
(i) classroom; (ii) data center; (iii) call center; (iv) sales order center; or
(v) conference facility.

(b)       Compliance. Tenant shall, at Tenant’s sole expense, (i) comply with
all applicable laws, orders, ordinances, codes, and regulations of federal,
state, county, and municipal authorities (collectively, “Laws”) having
jurisdiction over the Demised Premises, (ii) comply with any directive, order or
citation made pursuant to law by any public officer requiring abatement of any
nuisance or which imposes upon Landlord or Tenant any duty or obligation arising
from Tenant’s occupancy or use of the Demised Premises or from conditions which
have been created by or at the request or insistence of Tenant, or required by
reason of a breach of any of Tenant’s obligations hereunder or by or through
other fault of Tenant; (iii) comply with all insurance requirements applicable
to the Demised Premises; and (iv) cause the Demised Premises to comply with the
Americans With Disabilities Act of 1990, 42 U.S.C. 12101 et seq., as amended
from time to time (the “ADA”) and all rules and regulations promulgated to
further the purpose of the ADA. If Tenant receives notice of any such directive,
order, citation or of any violation of any law, order, ordinance, regulation or
any insurance requirement, Tenant shall promptly notify Landlord in writing of
such alleged violation and furnish Landlord with a copy of such notice. In
furtherance of the foregoing, and provided Tenant shall first have obtained
Landlord’s prior written consent in accordance with the provisions of Section 12
of the Lease (which Tenant agrees to promptly request), Tenant shall, at
Tenant’s sole cost and expense, make such changes, alterations, renovations or
modifications to the Demised Premises in accordance with the provisions of
Section 12 of the Lease (except for structural repairs) which are necessitated
or required by any such law, ordinance, rule, regulation, directive or insurance
requirement.

(i)       Legal. Tenant shall not use or permit the Demised Premises or any part
thereof to be used in violation of any present or future Law, or of the
certificate of occupancy issued for the Building or the Demised Premises, and
shall promptly discontinue any use of the Demised Premises which is declared by
any governmental authority having jurisdiction to be in violation of law or said
certificate of occupancy. Tenant will not use or permit the Demised Premises to
be used for any purposes that interfere with the use and enjoyment of the
Building by Landlord or the other tenants, or which violate the requirements of
any insurance company insuring the Building or its contents, or which, in
Landlord’s commercially reasonable discretion, impair the reputation of the
Building. Tenant shall refrain from and discontinue such use immediately upon
receipt of written notice from Landlord.



14 
 

 

 

(ii)       Fire and Safety. Tenant shall not do, or permit anything to be done
in the Demised Premises, or bring or keep anything therein, which will in any
way increase the rate of fire insurance on the Building, or invalidate or
conflict with fire insurance policies on the Building, fixtures or on property
kept therein. Tenant agrees that any increases of fire insurance premiums on the
Building or contents caused by the occupancy of Tenant and any expense or cost
incurred in consequence of negligence or the willful action of Tenant, Tenant’s
employees, agents, servants, invitees, or licensees (in all cases, as supported
by written evidence from Landlord’s insurer specifying that Tenant was the cause
of such increase) shall be deemed Additional Rent and paid as accrued.

(c)       Environmental Protection.

(i)       Except for items which are customarily used in offices and laboratory
spaces located in laboratory office buildings located in Rockville, Maryland,
which items shall be used, stored and disposed of by Tenant in accordance with
the Act (as defined below) Tenant and Tenant’s employees, contractors and agents
shall not knowingly dispose of or generate, manufacture, store, treat or use any
oil, petroleum or chemical liquids or solids, liquid or gaseous products or any
hazardous waste or hazardous substance including, without limitation, asbestos
(hereinafter collectively referred to as “hazardous waste”), as those terms are
used in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, or in any other federal, state or local law governing hazardous
substances (hereinafter collectively referred to as the “Act”), as such laws may
be amended from time to time at, upon, under or within the Demised Premises or
the Building or the land on which it is built, or into the plumbing or sewer or
water system servicing the Demised Premises or the Building, nor shall Tenant,
its employees, contractors or agents cause or permit the discharge, spillage,
uncontrolled loss, seepage or filtration of any hazardous waste at, upon, under
or within the Demised Premises or the Building or the land or into the plumbing
or sewer or water system servicing the same. Tenant shall comply in all respects
with the requirements of the Act and related regulations, and shall notify
Landlord immediately in the event of its discovery of any hazardous waste at,
upon, under or within the Demised Premises or the Building or the land, or of
any notice by a governmental authority or private party alleging that a disposal
of hazardous waste on or near the Demised Premises may have occurred. Subject to
appropriate confidentiality/non-disclosure agreements, Tenant further agrees to
provide Landlord full and complete access to any documents or information in
Tenant’s possession or control relevant to the question of the generation,
treatment, storage or disposal of hazardous waste on or near the Demised
Premises. To the best of Landlord’s knowledge, without investigation or inquiry,
the Building does not contain hazardous waste in violation of the Act. In the
event that any hazardous waste is located in the Demised Premises, and such
hazardous waste was located in the Demised Premises prior to the date of this
Lease, or such hazardous waste was introduced into the Demised Premises by
Landlord, or its employees, agents, or contractors, or by any party other than
Tenant, or its agents, employees or contractors, then Landlord, at its sole cost
(and not as an operating expense), shall remove or remediate such hazardous
waste in accordance with applicable governmental law.

 



15 
 

 

 

(ii)       Landlord acknowledges that it is not the intent of this Section 7(c)
to prohibit Tenant from using the Demised Premises for the use set forth in
Section 1(a)12 above. Tenant may operate its business according to prudent
industry practices so long as the use or presence of hazardous waste is strictly
and properly monitored according to all Environmental Laws. As a material
inducement to Landlord to allow Tenant to use hazardous waste in connection with
its business, Tenant agrees to deliver to Landlord prior to the Start Date a
list identifying each type of hazardous waste to be brought upon, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Demised Premises on the Start Date and setting forth those governmental
approvals or permits that Tenant has obtained in connection with the presence,
use, storage, handling, treatment, generation, release or disposal of such
hazardous waste on or from the Demised Premises (“Hazardous Waste List”). Tenant
shall deliver to Landlord an updated Hazardous Waste List at least once a year
and shall also deliver an updated list before any new hazardous waste is brought
onto, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Demised Premises. Tenant shall deliver to Landlord true
and correct copies of the following documents (the “Haz Mat Documents”) relating
to the use, storage, handling, treatment, generation, release or disposal of
hazardous waste prior to the Commencement Date, or if unavailable at that time,
concurrent with the receipt from or submission to a governmental authority:
permits; approvals; reports and correspondence; storage and management plans,
notice of violations of the Act; plans relating to the installation of any
storage tanks to be installed in or under the Project (provided, said
installation of tanks shall only be permitted after Landlord has given Tenant
its written consent to do so, which consent may be withheld in Landlord’s sole
and absolute discretion); all closure plans or any other documents required by
any and all federal, state and local governmental authorities for any storage
tanks installed in, on or under the Project by or on behalf of Tenant for the
closure of any such tanks.

(iii) Tenant hereby represents and warrants to Landlord that (i) neither Tenant
nor any of its legal predecessors has been required by any prior landlord,
lender or governmental authority at any time to take remedial action in
connection with hazardous waste contaminating a property which contamination was
permitted by Tenant or such predecessor or resulted from Tenant’s or such
predecessor’s action or use of the property in question, and (ii) Tenant is not
currently subject to any enforcement order issued by any governmental authority
in connection with the use, storage, handling, treatment, generation, release or
disposal of hazardous waste (including, without limitation, any order related to
the failure to make a required reporting to any governmental authority).

(iv) From time to time, upon reasonable prior written notice to Tenant, prior to
the expiration or earlier termination of the Term, Landlord shall have the right
to conduct appropriate tests of the Demised Premises and the Project to
determine if contamination has occurred as a result of Tenant’s use of the
Demised Premises. In connection with such testing, upon the request of Landlord,
Tenant shall deliver to Landlord or its consultant such information concerning
the use of hazardous waste in or about the Demised Premises by Tenant or any
Tenant Party. If contamination has occurred for which Tenant is liable under
this Section 7(c), Tenant shall pay all actual, reasonable costs to conduct such
tests. Landlord shall provide Tenant with a copy of all third party,
non-confidential reports and tests of the Demised Premises made by or on behalf
of Landlord during the Term without representation or warranty and subject to a
confidentiality agreement. Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any environmental conditions identified by such
testing (and for which Tenant is liable under this Section 7(c)) in accordance
with the Act. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.



16 
 

 

 

(d)       Indemnification. Subject to Section 19(f), and except to the extent
caused by the negligence or willful misconduct of Landlord, it agents or
employees, Tenant shall indemnify Landlord against all costs, expenses,
liabilities, losses, damages, injunctions, suits, fines, penalties, claims, and
demands, including, without limitation, remediation and clean-up costs,
reasonable attorneys’ fees, arising out of any violation of or default in the
covenants of this Section 7. The provisions of Sections 7(b) and (c) and this
Section 7(d) shall survive the expiration of the Lease Term.

(e)       Moving and Deliveries. No freight, furniture or other bulky matter of
any description shall be received into the Building or carried in the elevators,
except at times and by routes authorized by Landlord. Tenant shall give Landlord
at least forty-eight (48) hours telephonic notice prior to moving any freight,
furniture or other bulky material into or out of the Building. All moving of
furniture, material and equipment shall be under the direct control and
supervision of Landlord, who shall, however, not be responsible for any damage
to or charges for moving same. Tenant shall promptly remove from the public
areas within or adjacent to the Building any of Tenant’s property delivered or
deposited there, and shall be responsible for any damage to the Building or the
Demised Premises caused by its moving and deliveries.

(f)       Excessive Floor Load. Landlord shall have the right to prescribe the
weight and method of installation and position of safes or other heavy fixtures
or equipment. Tenant will not, without Landlord’s prior written approval,
install in the Demised Premises any fixtures, equipment or machinery that will
place a load upon the floor exceeding the designed floor load capacity. Tenant
shall be liable for all damage done to the Building by installing or removing a
safe or any other article of Tenant’s office equipment, or machinery or fixtures
or other personal property or due to its being in the Demised Premises. Landlord
shall repair any such damage at Tenant’s expense, and Tenant shall pay the cost
therefor to Landlord upon demand, as Additional Rent.

8.       Rules and Regulations. Tenant covenants on behalf of itself, its
employees, agents, contractors, licensees and invitees to comply with the rules
and regulations set forth in Exhibit “B”, which is attached hereto and made a
part hereof (the “Rules and Regulations”). Landlord shall have the right, in its
sole discretion, to make reasonable additions and amendments to the Rules and
Regulations from time to time and Tenant covenants that Tenant, its employees,
agents, contractors, licensees and invitees will comply with additions and
amendments to the Rules and Regulations upon Landlord’s provision to Tenant of a
written copy of the same. Any default by Tenant, or any other party set forth
above, of any of the provisions of the Rules and Regulations as set forth on
Exhibit “B” or as amended, from time to time, which continues beyond any
applicable notice and cure period, shall be considered to be a default under the
terms of this Lease. Nothing contained in this Lease shall be construed to
impose upon Landlord any duty or obligation to enforce the Rules and
Regulations, or any amendments or additions thereto, against any other tenant,
and Landlord shall have no liability to Tenant or any other party for violations
of the Rules and Regulations by any party whatsoever. Landlord agrees to use
commercially reasonable efforts to not enforce the Rules and Regulations against
Tenant in a manner which unreasonably discriminates against Tenant. If there is
any inconsistency between this Lease and the Rules and Regulations, the Lease
shall govern.



17 
 

 

 

9.       Subletting and Assignment.

(a)       Consent. Tenant will not sublet the Demised Premises or any part
thereof or transfer possession or occupancy thereof to any person, firm or
corporation, or transfer or assign this Lease, without the prior written consent
of Landlord, which consent shall be granted or withheld by Landlord in the
exercise of its sole and absolute discretion. Despite the foregoing, Landlord’s
consent to a proposed assignment of this Lease or proposed subletting of the
entire Leased Premises shall not be unreasonably withheld, conditioned or
delayed, provided, however, that it shall not be unreasonable for Landlord to
withhold its consent on the basis that (i) the proposed assignee or subtenant
does not have the financial capacity to perform its obligations under the Lease
or the sublease, as applicable, or (ii) the proposed assignee or subtenant is a
party by whom any suit or action could be defended on the ground of sovereign
immunity, or (iii) the proposed assignee’s or subtenant’s proposed use of the
Leased Premises is not in keeping with a first class laboratory office buildings
in Rockville, or (iv) the proposed assignee or subtenant is a tenant or occupant
of the Building, and Landlord has space available in the Building to reasonably
accommodate such party’s space needs in the Building, or (v) the proposed
assignee or subtenant does not have a good reputation in the business community.
Tenant shall not encumber the Lease or any interest therein nor grant any
franchise, concession, license or permit arrangement with respect to the Demised
Premises or any portion thereof. No subletting or assignment hereof shall be
affected by operation of law or in any other manner unless with the prior
written consent of Landlord, which consent shall be granted or withheld by
Landlord in the exercise of its sole and absolute discretion. Unless Tenant is a
publicly traded company, a sale, transfer, assignment or other conveyance of a
general partnership interest in Tenant, if Tenant is a partnership or joint
venture, or a transfer of more than a forty nine percent (49%) stock interest,
if Tenant is a corporation, or a transfer of any ownership interest in Tenant
(whether membership interest or otherwise) shall be an assignment for purposes
hereof. Tenant shall not modify, extend or amend a sublease previously consented
to by Landlord without obtaining Landlord’s consent thereto.

(b)       Assignment. In the event Tenant desires to assign this Lease, Tenant
shall give to Landlord written notice of Tenant’s desire to do so, which notice
shall be accompanied by the “Required Information (as hereinafter defined).
Within thirty (30) days of receipt of said notice and the Required Information,
Landlord shall have the right to terminate this Lease on a date to be agreed
upon by Landlord and Tenant. If Landlord exercises its right to terminate this
Lease, Tenant agrees that Landlord shall have access to the Demised Premises
thirty (30) days prior to the effective termination date to show the Demised
Premises to prospective tenants. In the event Landlord exercises its right to
terminate this Lease, then Tenant shall have the right, exercisable upon written
notice to Landlord within ten (10) days after receiving Landlord’s notice, to
withdraw its request to assign this Lease. In the event Tenant timely withdraws
its request to assign the Lease, Landlord shall not have the right to terminate
the Lease in connection with such withdrawn request to assign the Lease.



18 
 

 

 

(c)       Subletting. In the event Tenant desires to sublet all or any part of
the Demised Premises, Tenant shall give to Landlord written notice of Tenant’s
desire to do so, which notice shall be accompanied by the Required Information.
In the event that the rentable square footage of the space that Tenant desires
to sublease, when aggregated with the space that Tenant is then subleasing in
the Building, exceeds fifty percent (50%) of the rentable area of the Demised
Premises, then within sixty (60) days of receipt of said notice and Required
Information, Landlord shall have the right (i) to terminate this Lease on a date
to be agreed upon by Landlord and Tenant; or (ii) with Tenant’s consent, to
terminate this Lease and to enter into a new lease with Tenant for that portion
of the Demised Premises Tenant desires to retain, upon terms to be mutually
agreed upon; or (iii) to sublease from Tenant at the same rental rate then being
paid by Tenant and subsequently to relet that portion of the Demised Premises
that Tenant desires to relinquish. If Landlord exercises its right to terminate
this Lease or to sublet a portion of the Demised Premises, Tenant agrees that
Landlord shall have access to all or such portion of the Demised Premises thirty
(30) days prior to the effective termination or sublease commencement date or to
show the same to prospective tenants. In the event Landlord exercises its right
to sublease the applicable portion of the Leased Premises or to terminate this
Lease, then Tenant shall have the right, exercisable upon written notice to
Landlord within ten (10) days after receiving Landlord’s notice, to withdraw its
request to sublease the applicable portion of the Leased Premises. In the event
Tenant timely withdraws its request to sublease the Leased Premises, Landlord
shall not have the right to terminate the Lease in connection with such
withdrawn request to sublease.

(d)       Required Information. If Tenant should desire to assign this Lease or
sublet the Demised Premises (or any part thereof), Tenant shall give Landlord
written notice no later than thirty (30) days in advance of the proposed
effective date of such proposed assignment or sublease, which notice shall
specify the following information (such information shall be collectively
referred to as the “Required Information”): (i) the name, current address and
business of the proposed assignee or sublessee, (ii) the amount and location of
the space within the Demised Premises proposed to be so subleased, (iii) the
proposed effective date and duration of the assignment or subletting, and
(iv) the proposed rent and other consideration to be paid to Tenant by such
assignee or sublessee. Tenant also shall promptly supply Landlord with financial
statements and other information as Landlord may request to evaluate the
proposed assignment or sublease.

(e)       Fees; Documents. Tenant agrees to reimburse Landlord for commercially
reasonable legal fees and any other reasonable out-of-pocket expenses and costs
incurred by Landlord in connection with any proposed assignment or subletting.
Tenant shall deliver to Landlord copies of all documents executed in connection
with any proposed assignment or subletting, which documents shall be in form and
substance reasonably satisfactory to Landlord and which documents, (i) in the
case of a permitted assignment, shall require such assignee to assume
performance of all terms of this Lease on Tenant’s part to be performed, and
(ii) in the case of permitted subletting, shall require such sublessee to comply
with all terms of this Lease on Tenant’s part to be performed with respect to
the subleased premises. No acceptance by Landlord of any Base Monthly Rent or
any other sum of money from any assignee, sublessee or other category of
transferee shall be deemed to constitute Landlord’s consent to any assignment,
sublease, or transfer.

(f)       No Release. Any attempted assignment or sublease by Tenant in
violation of the terms and provisions of this Section 9 shall be void and shall
constitute a material breach of this Lease. In the event Landlord consents to
any assignment or sublease on one occasion, such consent shall not affect
Tenant’s obligation to comply with the provisions of Section 9 of this Lease
with respect to any future assignment or sublease.



19 
 

 

 

(g)       Tenant Liability. In the event of any subletting of all or any portion
of the Demised Premises or assignment of this Lease by Tenant, with or without
Landlord’s consent, Tenant shall remain primarily liable to Landlord for the
payment of the rent stipulated herein and for the performance of all other
covenants and conditions contained herein.

(h)       Profit. If any sublease or assignment (whether by operation of law or
otherwise, including without limitation an assignment pursuant to the provisions
of the Bankruptcy Code or any other Insolvency Law) provides that the subtenant
or assignee thereunder is to pay any amount in excess of the rental and other
charges due under this Lease, then whether such excess be in the form of an
increased monthly or annual rental, a lump sum payment, payment for the sale,
transfer or lease of Tenant's fixtures, leasehold improvements, furniture and
other personal property to the extent the payment therefor exceeds the fair
market value thereof (and if the subleased or assigned space does not constitute
the entire Demised Premises, the existence of such excess shall be determined on
a pro-rata basis), Tenant shall pay to Landlord fifty percent (50%) of any
"Profit" (as defined below) applicable to the sublease or assignment, which
amount shall be paid by Tenant to Landlord as additional rent upon such terms as
shall be specified by Landlord and in no event later than ten (10) business days
after any receipt thereof by Tenant. “Profit” shall be defined as the difference
between (i) any and all consideration received by Tenant in the aggregate from
any assignment of the Lease and/or subletting of the Demised Premises, and (ii)
the sum of (A) the rent and charges due to Landlord from Tenant under the terms
of this Lease (and if the subleased or assigned space does not constitute the
entire Demised Premises, the rent and charges payable by Tenant shall be
determined on a pro-rata basis), (B) Tenant’s reasonable attorneys’ fees and
brokerage costs in connection with such assignment or subletting that are paid
to a third party that is not related to or affiliated with Tenant, (C) Tenant’s
actual out-of-pocket cost of performing alterations to the Demised Premises in
connection with such assignment or subletting, (D) the actual amount of any rent
abatement that is granted in connection with such assignment or subletting, and
(E) the actual amount of improvement allowance that is paid in connection with
such assignment or subletting. Acceptance by Landlord of any payments due under
this Section shall not be deemed to constitute approval by Landlord of any
sublease or assignment, nor shall such acceptance waive any rights of Landlord
hereunder. Landlord shall have the right to inspect and audit Tenant's books and
records relating to any sublease or assignment. The provisions of this Section
9(h) shall not be applicable to any transaction that is governed by the
provisions of Section 9(i) below.

(i)       Corporate Transfer Notwithstanding anything to the contrary contained
herein, Tenant may assign its entire interest under this Lease, or sublet all or
any portion of the Demised Premises, to a wholly owned corporation or entity or
controlled subsidiary or parent of the Tenant or to any successor to Tenant by
purchase, merger, consolidation or reorganization (hereinafter collectively
referred to as “Corporate Transfer” and the entity a “Corporate Transferee”)
without the consent of Landlord, provided (i) Tenant is not in default under
this Lease beyond the expiration of any applicable notice and cure period; (ii)
if such proposed transferee is a successor to Tenant by purchase, said proposed
transferee shall acquire all or substantially all of the stock or assets of
Tenant’s business or, if such proposed transferee is a successor to Tenant by
merger, consolidation or reorganization, the continuing or surviving corporation
shall own all or substantially all of the assets of Tenant; (iii) in the event
of an assignment, such proposed transferee shall have a net worth which is equal
to or greater than Tenant’s net worth at the date of this Lease; and (iv) in the
event of an assignment, such proposed transferee assumes all of the obligations
of Tenant hereunder. Tenant shall endeavor to give Landlord written notice at
least thirty (30) days prior to the effective date of such Corporate Transfer.
As used herein, the term “controlled subsidiary” shall mean a corporate entity
wholly owned by Tenant or at least fifty-one percent (51%) of whose voting stock
is owned by Tenant. Notwithstanding anything in this Lease to the contrary, any
assignment or subletting under this Section 9 (i), (x) shall (i) be on a
commercially reasonable form and (ii) shall be subject to the terms of this
Lease, and (y) Tenant shall pay to Landlord a reasonable fee for processing any
sublease or assignment, which fee shall not exceed $2,500.00 on any one
occasion.



20 
 

 

 

10.       Services and Utilities.

(a)       Building Standard Services and Utilities. Landlord agrees to furnish
heating and cooling to the office portion of the Demised Premises (but excluding
the lab portion of the Demised Premises) during the appropriate seasons of the
year, between the hours and on the days set forth in Section 1(a)(16), exclusive
of the Building Holidays specified in Section 1(a)(17) (as the same may be
adjusted as aforesaid), in accordance with the design specifications attached to
and made apart hereof as Exhibit F, the cost of which shall be included in
operating expenses to the extent not otherwise directly billed as provided in
Section 10(d)(iii) below. From and after the Commencement Date and continuing
throughout the entire Lease Term (including any extension thereof), except as
provided in the immediately preceding sentence, Tenant shall be solely
responsible for janitorial services for the Demised Premises, and shall promptly
pay to the applicable utility companies (or directly to Landlord, if such
utilities are submetered) any and all charges for electricity, gas, water, sewer
or any other utility used, consumed or supplied to the laboratory portion of the
Demised Premises. Unless such utilities are submetered to the Demised Premises,
Tenant shall promptly cause all of the applicable utility companies to put the
utility service in Tenant’s name. Tenant shall install a supplemental heating,
ventilation and air conditioning unit to furnish heating and cooling to the lab
portion of the Demised Premises.

(b)       Overtime Services. Should Tenant require heating and cooling services
beyond the hours stipulated in Section 10(a), Landlord will furnish such
additional service at the then-prevailing hourly rate, as established by
Landlord from time to time, provided that Tenant gives Landlord no less than
twenty-four (24) business hours advance written notice of the need therefor.

(c)       Interruption of Service. In no event shall Landlord be liable to
Tenant for any interruption or failure in the supply of any utilities to the
Demised Premises. Landlord reserves the right to interrupt service of the heat,
elevator, plumbing, air conditioning, cooling, electric, and sewer and water
systems, when necessary, by reason of accident, or of repairs, alterations or
improvements which in the judgment of Landlord are desirable or necessary to be
made, until such repairs, alterations or improvements shall have been completed;
and Landlord shall have no responsibility or liability for failure to supply
heat, plumbing, air conditioning, cooling, electric, and sewer and water
service, or other service or act for the benefit of Tenant, when prevented from
so doing by strikes, accidents or by any other causes beyond Landlord’s
reasonable control, or by orders or regulations of any federal, state, county,
or municipal authority, or by any failure to receive suitable fuel supply, or
inability despite exercise of reasonable diligence to obtain the regularly-used
fuel or other suitable substitute; and Tenant agrees that Tenant shall have no
claim for damages nor shall there be any abatement of Base Annual Rent in the
event that any of said systems or service shall be discontinued or shall fail to
function for any reason. Despite the foregoing, in the event that as a result of
Landlord’s negligence or intentional misconduct (i) the services to be provided
by Landlord under this Lease shall not be furnished for more than five (5)
consecutive business days, and (ii) Tenant, in its reasonable business judgment,
determines that it is unable to use and occupy the Demised Premises (or any part
thereof) as a result thereof, then the Base Annual Rent Tenant is obligated to
pay hereunder shall abate with respect to that part of the Demised Premises
which Tenant does not use and occupy, commencing on the sixth (6th) such
business day until the date on which such services and utilities are restored,
unless the failure to furnish such services and utilities is caused by Tenant’s
acts or omissions.

 

21 
 

 



(d)       Excessive Electrical Usage.

(i)       Tenant will not install or operate in the Demised Premises any heavy
duty electrical equipment or machinery, without obtaining the prior written
consent of Landlord.

(ii)       Tenant, at its sole expense, as part of the “Tenant’s Work” (as
defined in Exhibit E), will install one or more submeters to record the
consumption or use of electricity within the Demised Premises and Landlord shall
reimburse Tenant for the actual, reasonable out-of-pocket costs incurred by
Tenant to install the same.

(iii)       Landlord will submit monthly submeter readings to Tenant and Tenant
will pay, as Additional Rent, for all consumption of electricity in the Demised
Premises based on such readings. Such payment shall be based on the same charges
paid by Landlord for other electricity consumed in the Building (i.e., at the
rates charged for such service by the local public utility company).

(e)       Excessive Heat Generation. Landlord shall not be liable for its
failure to maintain comfortable atmospheric conditions in all or any portion of
the Demised Premises, due to heat generated by any equipment or machinery
installed by Tenant (with or without Landlord’s consent) that exceeds
generally-accepted engineering design practices for normal office purposes. If
Tenant desires additional cooling to offset excessive heat generated by such
equipment or machinery, Tenant shall pay for auxiliary cooling equipment and its
operating costs, including without limitation electricity, gas, oil and water,
or for excess electrical consumption by the existing cooling system, as
appropriate.

(f)       Security. In the event that Landlord, in the exercise of its sole and
absolute discretion, elects to provide any security measures, such security
measures: (i) shall be for protection of the Building only; and (ii) shall not
be relied upon by Tenant to protect Tenant, its property, its employees or their
property.



22 
 

 

 

(g)       Occupant Density. Tenant acknowledges that the Building is currently
equipped to accommodate a ratio of not more than one occupant for each two
hundred (200) square feet of rentable area in the Demised Premises. For purposes
of this Section, “Occupants” shall include employees, visitors, contractors and
other people that visit the Demised Premises but shall not include people not
employed by Tenant that deliver or pick up mail or other packages at the Demised
Premises, employees of Landlord or employees of Landlord’s agents or
contractors. In the event Tenant exceeds such density ratio in connection with
its use of the Demised Premises, however, Tenant understands and acknowledges
that Tenant, and not Landlord, shall be solely responsible for any discomfort or
inconvenience experienced by Tenant and its Occupants in connection with such
use or for any additional wear and tear on the Demised Premises and the common
areas, or any additional use of electricity, water and other utilities, and
additional demand by Tenant for other Building services resulting from exceeding
such density ratio. To the extent that Tenant’s use of the Demised Premises
exceeds such density ratio, the cost to (i) supply additional services and
utilities to the Demised Premises, (ii) install additional systems and equipment
to the Premises, and (iii) repair wear and tear to the Demised Premises and the
common areas occasioned by such usage shall be borne by Tenant solely.

11.       Maintenance and Repairs.

(a)       Landlord’s Obligations. Landlord shall make structural repairs to the
Demised Premises necessary for safety and tenantability, and shall maintain and
repair all structural portions of the Building, the Building equipment serving
the Demised Premises and shall maintain the Common Areas in a good, clean
operating condition and in compliance with all Laws, and the cost of all such
repairs or maintenance shall be included in Building operating expenses unless
necessitated by the act or omission of Tenant, its agents, employees, licensees,
invitees or contractors, in which event Tenant shall pay such cost to Landlord,
as Additional Rent. Tenant agrees to report immediately in writing to Landlord
any defective condition in or about the Demised Premises known to Tenant which
Landlord is required to repair. Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.

(b)       Tenant’s Obligations. Tenant will keep the interior, non-structural
portions of the Demised Premises and the fixtures and equipment therein in good
order and in a safe, neat and clean condition, will take good care thereof and
will suffer no waste or damage thereto. All repairs and maintenance required to
be performed by Tenant shall be made or performed immediately upon the
occurrence of the necessity therefor, and shall be made or performed in a first
class manner, using first class materials, by a contractor approved by Landlord
and bonded unless waived by Landlord, and shall be made or performed in
accordance with (i) all Laws, and (ii) insurance requirements. Maintenance and
repair of equipment such as kitchen fixtures, auxiliary air-conditioning
equipment, private bathroom fixtures and any other type of special equipment,
together with related plumbing or electrical services, whether installed by
Tenant or by Landlord on behalf of Tenant, shall be the sole responsibility of
Tenant, and Landlord shall have no obligation in connection therewith. Tenant
shall be responsible for the replacement of all light bulbs and tubes in the
Demised Premises. If Tenant refuses or neglects to promptly commence and
complete repairs or maintenance necessary to satisfy the provisions of this
Section, and such failure continues for a period of ten (10) days after written
notice to Tenant, then Landlord may, but shall not be required to, make and
complete said repairs or maintenance and Tenant shall pay the cost therefor
(including overhead) to Landlord upon demand, as Additional Rent.



23 
 

 

 

(c)       ADA Notification. Within ten (10) business days after receipt, Tenant
shall advise Landlord in writing, and provide copies of (as applicable) any
notices alleging violation of the ADA relating to any portion of the Building or
of the Demised Premises, any claims made or threatened in writing regarding
noncompliance with the ADA and relating to any portion of the Building or of the
Demised Premises, or any governmental or regulatory actions or investigations
instituted or threatened regarding noncompliance with the ADA and relating to
any portion of the Building or of the Demised Premises.

12.       Alterations.

(a)       Landlord’s Consent. Except for the “Tenant’s Work” (as defined in
Exhibit E), Tenant will not make any alterations, installations, changes,
replacements, additions or improvements, structural or otherwise (collectively,
“Alterations”) in or to the Demised Premises or any part thereof, without the
prior written consent of Landlord, except that the consent of Landlord shall not
be required for any Alteration to the Demised Premises which is purely cosmetic
or decorative (and does not affect any element of the Building structure or
systems), is not visible from the exterior of the Demised Premises, does not
require a building permit or other governmental approval for performance of same
and costs less than Seventy-Five Thousand Dollars ($75,000.00) to perform
("Permitted Alterations") (but Tenant shall be required to provide Landlord at
least ten (10) days’ notice prior to commencing any Permitted Alterations).
Notwithstanding the foregoing, Landlord's consent shall not be unreasonably
withheld, conditioned or delayed to any Alteration to the Demised Premises
(excluding any Permitted Alterations with respect to which Landlord’s prior
written consent shall not be required), unless the proposed Alterations may (i)
affect the structure or safety of the Building; (ii) adversely affect the
Building structure and systems or the functioning thereof; (iii) interfere with
the operation of the Building or the provision of services or utilities to other
tenants in the Building; or (iv) be of a type or quality which is not consistent
with the type or quality of alterations customarily made to office spaces in
comparable buildings in the Rockville submarket. All Alterations made to, or
installed by or for Tenant in, the Demised Premises shall be and remain
Landlord’s property (excluding Tenant’s furniture, personal property and
moveable trade fixtures) and shall not be removed without Landlord’s written
consent. Any construction up-gradings required by any governmental authority as
a result of said Alterations, either in the Demised Premises or in any other
part of the Building, will be paid for by Tenant. Tenant shall not install any
equipment of any nature whatsoever which may affect the insurance rating of the
Building, the structure of the Building, or which may necessitate any changes,
replacements or additions to the water system, plumbing system, heating system,
air-conditioning system or the electrical system of the Demised Premises,
without the prior written consent of Landlord. In the event that Landlord grants
its consent thereto, Tenant shall pay all costs to make such changes,
replacements or additions. Any approved Alterations shall be made by licensed
and bonded contractors and mechanics approved by Landlord, in accordance with
(i) Laws, (ii) the building code and zoning regulations of any such authority,
(iii) plans and specifications that have been approved by Landlord in writing,
and (iv) any rules and regulations established from time to time by the
Underwriters Association of the local area. Prior to commencing construction of
any approved Alterations, Tenant shall obtain any necessary building permits and
shall deliver copies of such permits to Landlord. Tenant shall pay to Landlord,
upon ten (10) business days notice, as Additional Rent, (i) a fee to cover
Landlord’s administrative and out-of-pocket costs of reviewing the proposed
Alterations, and (ii) a fee to cover Landlord’s administrative and out-of-pocket
costs of supervising the performance of such Alterations, which fee shall not
exceed one percent (1%) of the hard costs of the Alterations in the aggregate.

 

24 
 

 



(b)       Liens. In making any approved Alterations, Tenant shall promptly pay
all contractors, materialmen and laborers, so as to minimize the possibility of
a lien attaching to the Building, or attaching to any portion of the real
property on which said Building is located. Should any such lien be filed,
Tenant shall bond against or discharge the same within ten (10) business days
after notice of the filing. If Tenant shall fail to bond against or discharge
any such lien within such ten (10) business-day period, then Landlord may, at
its option, discharge such lien at Tenant’s expense in which event Tenant shall
reimburse Landlord for all actual reasonable costs (including legal expenses) of
discharging such lien within ten (10) days after demand, as Additional Rent.

(c)       Indemnification. Except to the extent caused by the negligence or
wrongful misconduct of Landlord, its agents, employees or contractors, Tenant
will defend, indemnify and hold Landlord harmless from and against any and all
expenses, liens, claims or damages, including attorneys’ fees, for injury to
person or property which may or might arise, directly or indirectly, by reason
of the making of any Alterations. If any Alteration is effected without the
prior written consent of Landlord, Landlord may remove or correct the same and
Tenant shall be liable for any and all expenses of this work. All rights given
to Landlord herein shall be in addition to any other right or remedy of Landlord
contained in this Lease.

(d) Removal of Alterations. In the event that Tenant desires to know whether
Landlord will require Tenant to remove any Alterations from the Demised Premises
at the expiration of the Lease Term, then, at the time Tenant delivers a written
request to Landlord which requests Landlord's approval of such Alterations,
Tenant shall have the right to deliver to Landlord a notice which specifically
requests that Landlord advise Tenant whether Landlord will require Tenant to
remove such proposed Alterations at the expiration of the Lease Term. In the
event that Landlord receives such a written request, and in the event that
Landlord is willing to grant its consent to such Alterations, Landlord shall
advise Tenant, in writing, at the time the Alterations are approved, whether or
not Tenant will be required to remove the same at the expiration of the Lease
Term.



13.       Signs and Advertisements.

(a)       No sign, advertisement or notice shall be inscribed, painted, affixed
or displayed on any part of the outside or the inside of the Building, or inside
of the Demised Premises where it may be visible from outside or from the public
areas of the Building, except with Landlord’s prior written consent and then
only in such location, number, size, color and style (i.e., Building standard
lettering) as is authorized by Landlord. If any such sign, advertisement or
notice is exhibited without first obtaining Landlord’s written consent, Landlord
shall have the right to remove same, and Tenant shall be liable for any and all
expenses incurred by Landlord in connection with said removal.



25 
 

 

 

(b)       Landlord, at its expense, shall provide Tenant with (i) one listing on
each of the Building’s directories, and (ii) a Building standard suite entry
sign on the exterior of the entrance door to the Demised Premises.

(c)       Subject to applicable Laws, Tenant, at Tenant’s sole cost and expense,
shall have the non-exclusive right to erect and maintain its company name on a
sign to be located on the exterior facade of the Building (the “Exterior Sign”).
Tenant, at its sole cost and expense, shall obtain all governmental approvals,
licenses and waivers that are needed in connection with the Exterior Sign. The
size, location, color, design, method of installation, and method of
illumination (if applicable) of the Exterior Sign shall be subject to: (a)
Landlord’s prior written consent, and (b) all Laws. Subject to applicable Laws,
Landlord hereby approves the sign sketch that is attached to and made a part
hereof s Exhibit G. The sign contractor who installs the Exterior Sign shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant, at Tenant’s sole cost and
expense, shall maintain the Exterior Sign in a first-class manner in accordance
with the Laws. Upon the expiration of the Lease Term or the sooner termination
thereof, Tenant, at its sole cost and expense, shall remove the Exterior Sign
from the Building and shall restore the affected areas of the Building to the
condition that existed prior to the erection of the Exterior Sign. Landlord
shall have the right to grant other parties the right to install signage on the
exterior and/or roof of the Building. Notwithstanding anything herein to the
contrary (a) except for a Corporate Transferee, the right to erect and maintain
the Exterior Sign on the exterior façade of the Building shall be personal to
OpGen Inc., (b) except for a Corporate Transferee, OpGen Inc. shall have no
right to permit any other party to put its name on the Exterior Sign, and (c)
except for a Corporate Transferee, no sublessee, assignee or other transferee of
OpGen, Inc. shall have the right to erect the Exterior Sign. Notwithstanding
anything to the contrary, Landlord shall have the right to grant other parties
the right to erect signage on the exterior of the Building.

14.       Common Areas.

(a)       Common Areas Defined. In this Lease, “Common Areas” means all areas,
facilities and improvements provided, from time to time, in the Building for the
mutual convenience and use of tenants or other occupants of the Building, their
respective agents, employees, and invitees and shall include, if provided, but
shall not be limited to, the lobbies and hallways, the public restrooms, the
parking areas and facilities, access roads, driveways, retaining walls,
sidewalks, walkways, landscaped areas, and exterior lighting facilities.

(b)       Landlord’s Control. Landlord shall, as between Landlord and Tenant, at
all times during the term of the Lease have the sole and exclusive control,
management and direction of the common areas, and may at any time and from time
to time during the term exclude and restrain any person from use or occupancy
thereof, excepting, however, Tenant and other tenants of Landlord and bona fide
invitees of either who make use of said areas in accordance with the reasonable
rules and regulations established by Landlord from time to time with respect
thereto. The rights of Tenant in and to the Common Areas shall at all times be
subject to the rights of others to use the same in common with Tenant, and it
shall be the duty of Tenant to keep all of said areas free and clear of any
obstructions created or permitted by Tenant or resulting from Tenant’s
operation. Landlord may at any time and from time to time close all or any
portion of the common areas to make repairs or changes or to such extent as may,
in the opinion of Landlord, be necessary to prevent a dedication thereof or the
accrual of any rights to any person or to the public therein, to close
temporarily any or all portions of the said areas to discourage non-customer
parking, and to do and perform such other acts in and to said areas as, in the
exercise of good business judgment, Landlord shall determine to be advisable
with a view to the improvement of the convenience and use thereof by tenants,
their employees, agents, and invitees. In exercising any of the foregoing
rights, Landlord agrees to use reasonable efforts to minimize disruption to
Tenant’s use of and access to the Demised Premises.





26 
 

 

 

(c)       Changes and Additions. Landlord reserves the right at any time and
from time to time, as often as Landlord deems desirable, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant or otherwise affecting Tenant’s obligations under this
Lease, to make changes, alterations, additions, improvements, repairs,
relocations or replacements in or to the Building and the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages, stairways
and other common facilities thereof, and to change the name by which the
Building is commonly known and/or the Building’s address. Landlord reserves the
right from time to time to install, use, maintain, repair and replace pipes,
ducts, conduits, wires and appurtenant meters and equipment for service to other
parts of the Building, above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas, and to relocate any pipes,
ducts, conduits, wires and appurtenant meters and equipment included in the
Demised Premises which are located in the Demised Premises or located elsewhere
outside the Demised Premises, and to expand and/or build additional stories on
the Building. Landlord further reserves the right at any time to alter, expand
or reduce the parking facilities, to change the means of ingress thereto and
egress therefrom, and to impose charges for parking in such facilities
(provided, however, neither Tenant, nor its employees or invitees shall be
charged for parking). Nothing contained herein shall be deemed to relieve Tenant
of any duty, obligation or liability with respect to making any repair,
replacement or improvement or complying with any Law, and nothing contained
herein shall be deemed or construed to impose upon Landlord any obligation,
responsibility or liability whatsoever, for the care, supervision or repair of
the Building, or any part thereof, other than as expressly provided in this
Lease. In exercising any of the foregoing rights, Landlord agrees to use
reasonable efforts to minimize disruption to Tenant’s use of and access to the
Demised Premises.



15.       Parking.

(a)       Parking Rights. Landlord shall provide, or shall cause any garage
operator to provide, during the initial term of this Lease, to Tenant a
non-exclusive license for the use of up to three (3) parking contracts for every
one thousand (1,000) square feet of rentable area of the Demised Premises (the
“Parking Rights”) in the surface parking lot and/or parking structure serving
the Building (the “Parking Facilities”). Parking Rights shall (i) be unassigned,
and (ii) be on a self-park or attendant parking basis (or a combination
thereof), as determined by Landlord. Landlord reserves the right to institute a
valet parking system, a parking access control system (e.g., utilizing barrier
gates), a parking permit system (e.g., which requires the use and display of
parking permits), or to otherwise change the parking system. Despite the
foregoing, as part of the Parking Rights, Tenant shall have the right to license
three (3) reserved spaces, which spaces shall be located in the location
depicted on Exhibit H. In addition, Landlord reserves the right to designate
reserved parking areas at the Building which may be used exclusively by Tenant
or other tenants of the Building. Tenant shall at all times abide by all rules
and regulations governing the use of the Parking Facilities.



27 
 

 

 

(b)       Parking Fees. Parking shall be at no additional charge for the Term of
the Lease, including any renewal thereof.

16.       Surrender and Inspection.

(a)       Surrender. Upon the Expiration Date or other termination of the term
of this Lease, Tenant shall quit and surrender the Demised Premises to the
Landlord in as good order and condition as when received, ordinary wear and
tear, casualty and condemnation excepted, and Tenant shall remove all of its
personal property from the Demised Premises by the Expiration Date or other
termination of this Lease and leave same broom clean. Tenant’s obligation to
observe or perform this covenant shall survive the expiration or other
termination of this Lease.

(b)       Inspection. Tenant shall have the right to be present at time of final
inspection of the Demised Premises to determine if any damages were done
thereto, if Tenant notifies Landlord by certified mail of its intention to move,
date of moving and new address. The notice of Tenant’s desire to be present at
the final inspection of the Demised Premises shall be given at least fifteen
(15) days prior to the date of moving. Upon receipt of such notice, Landlord
shall notify Tenant of time and date when the Demised Premises are to be
inspected. The inspection shall occur within five (5) days before or five (5)
days after Tenant’s date of moving, said inspection date to be designated by
Landlord. Tenant shall be deemed to have been advised of its rights under this
Section by execution of this Lease.

(c)       Alterations. All Alterations, including without limitation
wall-to-wall carpet, blinds, draperies and drapery accessories, to or within the
Demised Premises (whether made with or without Landlord’s consent), shall remain
upon the Demised Premises and be surrendered with the Demised Premises at the
expiration of the Lease Term without disturbance, molestation or injury, unless
otherwise specified by Landlord. Subject to the provisions of Section 12 above,
should Landlord elect that any Alterations made by Tenant upon the Demised
Premises be removed upon the expiration of the Lease Term, Tenant agrees that
Landlord shall have the right to cause same to be removed at Tenant’s sole cost
and expense. Tenant agrees to reimburse Landlord for the cost of (i) such
removal, (ii) repairing any damage resulting therefrom or from the installation
or use of such Alterations, and (iii) restoring the Demised Premises to its
condition at the commencement of the Lease Term as initially improved by
Landlord, ordinary wear and tear excepted.

(d)       Fixtures and Personal Property Remaining. If Tenant does not remove
Tenant’s furniture, equipment, machinery, trade fixtures, and all other items of
personal property of every kind and description from the Demised Premises prior
to the Expiration Date, then Tenant shall be conclusively presumed to have
conveyed the same to Landlord under this Lease as a bill of sale without further
payment or credit by Landlord to Tenant.



28 
 

 

 

17.       Access.

(a)       Access to Building. Tenant shall have access to the Building
twenty-four (24) hours per day, seven (7) days per week, by means of a key or an
electronic controlled access system. On or before the Commencement Date,
Landlord shall provide to Tenant, at no additional cost thirty (30) keys or
access cards to the Building. Additional keys or controlled access cards
required by Tenant for any reason will be provided upon Tenant’s payment of a
fee as determined by Landlord, based upon Landlord’s actual cost to obtain such
additional keys or cards.

(b)       Landlord’s Access to Demised Premises. Upon reasonable prior notice
(except in the event of an emergency, in which event no notice shall be
required), Landlord, its agents, employees and contractors shall have the right
to enter the Demised Premises at all reasonable times, including emergencies
determined by Landlord, (a) to make inspections or to make repairs to the
Demised Premises or other premises as Landlord may deem necessary; (b) to
perform nightly cleaning of the Demised Premises; (c) to exhibit the Demised
Premises to prospective tenants during the last twelve (12) months of the Lease
Term; and (d) for any purpose whatsoever relating to the safety, protection or
preservation of the Building. In connection with any such entry, Landlord and
its agents shall be accompanied by a representative of Tenant (except in cases
of emergency or in cases where Tenant fails to identify and make available such
representative on the date of such entry. Landlord shall use reasonable efforts
to minimize interference to Tenant’s business when making repairs, but Landlord
shall not be required to perform the repairs at any time other than during
normal working hours. Except as may be required by Law, Landlord agrees that it
shall not knowingly share information relating to any party having access to the
Demised Premises without the express written consent of Tenant, which may be
withheld in Tenant's sole discretion.

(c)       Restricted Access. No additional locks, other devices or systems,
including without limitation alarm systems, which would restrict access to the
Demised Premises shall be placed upon any doors without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, Unless access to the Demised Premises is provided during
the hours when cleaning service is normally rendered, Landlord shall not be
responsible for providing such service to the Demised Premises or to those
portions thereof which are inaccessible. Such inability by Landlord to provide
cleaning service to inaccessible areas shall not entitle Tenant to any
adjustment in rent.

18.       Liability.

(a)       Personal Property. All personal property of Tenant in the Demised
Premises or in the Building shall be at the sole risk of Tenant. Landlord and
its agents shall not be liable for any damage thereto. Landlord and its agents
shall not be liable for any accident or damage to property of Tenant resulting
from the use or operation of elevators or of the heating, cooling, electrical or
plumbing apparatus, unless caused by and due to the wanton or willful acts of
Landlord, its agents or employees. Landlord shall not, in any event, be liable
for damages to property resulting from water, steam or other causes. Tenant
hereby expressly releases Landlord and its agents from any liability incurred or
claimed by reason of damage to Tenant’s property. Landlord and its agents shall
not be liable in damages, nor shall this Lease be affected, for conditions
arising or resulting, and which affect the Building, due to construction on
contiguous premises.



29 
 

 

 

(b)       Tenant’s Liability. Any and all injury, breakage or damage of any type
whatsoever to the Demised Premises or to other portions of the Building, arising
from any act or omission of Tenant or its agents, employees, licensees, invitees
or contractors, shall be repaired by Landlord at the sole expense of Tenant.
Tenant shall reimburse Landlord for the actual, reasonable costs of such repairs
within ten (10) days of receipt of written notice from Landlord of such costs.
This provision shall be construed as an additional remedy granted to Landlord
and not in limitation of any other rights and remedies which Landlord may have
in said circumstances. Tenant shall reimburse Landlord for all expenses, damages
or fines, incurred or suffered by Landlord by reason of any breach, violation or
nonperformance by Tenant, or its agents, servants, or employees, of any covenant
or provision of this Lease or the Rules and Regulations promulgated by Landlord
hereunder from time to time, or by reason of damage to persons or property
caused by moving property of or for Tenant in or out of the Building, or by the
installation or removal of furniture or other property of or for Tenant, or by
reason of or arising out of the carelessness, negligence or improper conduct of
Tenant, or its agents, servants, employees, invitees or licensees.

(c)       Criminal Acts of Third Parties. Landlord shall not be liable in any
manner to Tenant, its agents, employees, licensees or invitees for any injury or
damage to Tenant, Tenant’s agents, employees, licensees or invitees or their
property caused by the criminal or intentional misconduct of third parties. All
claims against Landlord for any such damage or injury are hereby expressly
waived by Tenant, and Tenant hereby agrees to hold harmless and indemnify
Landlord from all such damages and the expense of defending all claims made by
Tenant’s agents, contractors, employees, licensees or invitees arising out of
such acts.

(d)       Indemnity. Except to the extent caused by the negligence or willful
misconduct of Landlord, or Landlord’s agents or employees, Tenant shall
indemnify Landlord, Landlord’s Rental Agent, and their respective agents and
employees and save them harmless from and against any and all claims, actions,
damages, liabilities and expense in connection with loss of life, personal
injury and/or damage to property arising from or out of any occurrence in, upon
or at the Demised Premises, or the occupancy or use by Tenant of the Demised
Premises or any part thereof, or occasioned wholly or in part by any act or
omission of the Tenant, its agents, contractors, employees, invitees or
licensees. In the event that Landlord, Landlord’s Rental Agent, or their
respective agents or employees shall, without fault on its or their part, be
made a party to any litigation commenced by or against Tenant, then Tenant shall
protect and hold the same harmless and shall pay all costs, expenses and
reasonable attorneys’ fees incurred or paid in connection with such litigation.

(e)       Survival. The provisions of Section 18 shall survive the expiration or
sooner termination of this Lease.



30 
 

 

 

19.       Insurance.

(a)       Insurance Rating. Tenant will not conduct or permit to be conducted
any activity, or place any equipment or property in or around the Demised
Premises, that will increase in any way the rate of fire insurance or other
insurance on the Building, unless consented to by Landlord in writing.
Landlord’s consent may be conditioned upon Tenant’s payment of any costs arising
directly or indirectly from such increase. If any increase in the rate of fire
insurance or other insurance on the Building is stated by any insurance company
or by the applicable Insurance Rating Bureau to be due to Tenant’s activity,
equipment or property in or around the Demised Premises, said statement shall be
conclusive evidence that the increase in such rate is due to such activity,
equipment or property, and Tenant shall be liable for such increase. Any such
rate increase and related costs incurred by Landlord shall be deemed Additional
Rent, due and payable by Tenant to Landlord upon receipt by Tenant of a written
statement of the rate increase and costs.

(b)       Coverages. Tenant shall have issued, pay the premiums therefor, and
maintain in full force and effect during the Lease Term:

(i)       Commercial General Liability. A commercial general liability insurance
policy written on an ISO CG 00 01 occurrence policy form or its equivalent
protecting the Landlord and Tenant for liability arising out of this Lease in
respect of the Demised Premises and the conduct or operation of business therein
in the amount of not less than (x) One Million and No/100 Dollars
($1,000,000.00) each occurrence and Two Million and No/100 Dollars
($2,000,000.00) general aggregate (applying per location) for bodily injury or
property damage, One Million and No/100 Dollars ($1,000,000.00) personal and
advertising injury, and Two Million and No/100 Dollars ($2,000,000.00)
products-completed operations, or the applicable limits of insurance shown in
the policy declarations, whichever are greater, which amounts may be increased
from time to time by the Landlord in its reasonable determination if such
increases are then being requested by owners of comparable buildings in the
Rockville submarket. Such policy shall include a separation of insureds
provision, coverage for contractual liability covering Tenant’s contractual
obligations assumed under this Lease as an “insured contract”, and, if Tenant is
selling, serving or furnishing alcoholic beverages, coverage for liquor
liability by scheduling the specific activity(ies) as an exception to the liquor
liability exclusion;

(ii)       Special Form Property. Special form property insurance, including
theft, vandalism and malicious mischief, as well as coverage against sprinkler
leakage and other damage due to water written at replacement cost value and with
replacement cost endorsement, covering all leasehold improvements installed in
the Demised Premises by Tenant or at Tenant’s request and all of Tenant’s
personal property and any other personal property leased by or in the care,
custody and control of Tenant in the Demised Premises (including, without
limitation, inventory, trade fixtures, floor coverings, furniture and other
property removable by Tenant under the provisions of this Lease). The proceeds
of policies providing special form property insurance of Tenant’s property
insurance shall be payable to Landlord, Tenant and any mortgagee of the
Building, as their interests may appear. In addition, loss of income and extra
expense insurance in amounts as will reimburse Tenant for direct or indirect
loss of earnings attributable to all perils insured against in under the special
form property insurance herein and as otherwise commonly insured against by
prudent tenants in the business of Tenant or attributable to prevention of
access to the Demised Premises as a result of such perils;



31 
 

 

 

(iii)       Workers’ Compensation. If and to the extent required by law,
workers’ compensation in form and amounts required by law and employer’s
liability in amounts of not less than One Million and No/100 Dollars
($1,000,000.00) each accident, One Million and No/100 Dollars ($1,000,000.00)
disease-policy limit, and One Million and No/100 Dollars ($1,000,000.00)
disease-each employee;

(iv)       Business Automobile Liability. A business automobile liability policy
of insurance covering liability arising from any owned (if any), non-owned and
hired vehicles, provided that, such non-owned and hired automobile liability may
be satisfied by endorsement to the commercial general lability policy, in an
amount of not less than One Million and No/100 Dollars ($1,000,000.00) combined
single limit each accident for bodily injury and property damage; and

(v)       Umbrella/Excess Liability. An umbrella/excess liability policy or
policies in amounts of not less than Three Million and No/100 Dollars
($3,000,000.00) each occurrence and Three Million and No/100 Dollars
($3,000,000.00) annual aggregate (applying per location) providing coverage in
excess of the commercial general liability, business automobile liability, and
employer’s liability policies of insurance, concurrent to, and at least as broad
as the underlying insurance policies, which must “drop down” over reduced or
exhausted aggregate limits as to such underlying policies and contain a “follow
form” statement.

(vi)       Additional Insurance. Such additional insurance as any mortgagee of
the Building may require.

(c)       Policy Requirements. All insurance required of Tenant under this Lease
shall be issued by insurance companies authorized to do business in the
jurisdiction where the Building is located. Such companies shall have a
policyholder rating of at least “A” and be assigned a financial size category of
at least “Class XIV” as rated in most recent edition of “Best’s Key Rating
Guide” for insurance companies. The insurance required of Tenant under Section
19(a)(i) hereof shall insure performance by Tenant of the indemnity provisions
of Section 18 hereof and shall contain an assumed contractual liability
endorsement that refers expressly to this Lease. All insurance required of
Tenant under this Lease shall: (i) be written as primary policy coverage and
non-contributing with respect to any coverage on which Landlord or any
additional insured are an insured (it being understood and agreed that any
insurance on which Landlord or any additional insured is an insured shall be
excess insurance); (ii) name Landlord, Landlord’s Rental Agent and any mortgagee
of the Building, and any other applicable party whose name and address shall
have been furnished to Tenant as additional insureds, as their respective
interests may appear (except with respect to workers’ compensation insurance),
and (iii) waive rights of subrogation in favor of Landlord and the additional
insureds, except with respect to property insurance which is addressed in
subparagraph (f) hereunder. Tenant shall make commercially reasonable efforts to
ensure that such policies shall contain an endorsement requiring thirty (30)
days’ written notice from the insurance company to Landlord before cancellation
or any change in the coverage, scope or amount of any policy, and if Tenant is
unable to obtain such endorsement despite using its commercially reasonable
efforts to do so, then Tenant shall be required to provide such 30-days’s
written notice of cancellation or change to Landlord; provided, however, that
only a 10-day notice shall be provided in the event of non-payment of premium.
Each policy, or a certificate showing it is in effect, together with evidence of
payment of premiums, shall be deposited with Landlord at the commencement of the
Lease Term, and renewal certificates or copies of renewal policies shall be
delivered to Landlord at least thirty (30) days prior to the expiration date of
any policy. The deductible or self-insured retention amount required under any
insurance policy maintained by Tenant shall be the sole responsibility of Tenant
and not exceed Twenty Five Thousand and 00/100 Dollars ($25,000.00), unless
otherwise approved by Landlord in writing.



32 
 

 

 

(d)       No Limitation of Liability. Neither the issuance of any insurance
policy required under this Lease nor the minimum limits specified herein shall
be deemed to limit or restrict in any way Tenant’s liability arising under or
out of this Lease.

(e)       Notice of Fire and Accident. Tenant shall give Landlord prompt notice
in case of fire, theft, or accidents in the Demised Premises, and in case of
fire, theft or accidents in the Building if involving Tenant, its agents,
employees or invitees.

(f)       Waiver of Subrogation. Landlord and Tenant mutually covenant and agree
that each party, in connection with any all-risk property insurance policies
required to be furnished in accordance with the terms and conditions of this
Lease, or in connection with any all-risk property insurance policies which they
obtain insuring such insurable interest as Landlord or Tenant may have in its
own properties, whether personal or real, shall expressly waive any right of
subrogation on the part of the insurer against the Landlord (and any mortgagee
requested by Landlord) or Tenant as the same may be applicable, which right to
the extent not prohibited or violative of any such policy is hereby expressly
waived, and Landlord and Tenant each mutually waive all right of recovery
against each other, their agents, or employees for any loss, damage or injury of
any nature whatsoever to property for which either party is required by this
Lease to carry insurance; provided, however, that the foregoing waiver shall not
apply with respect to Section 19(b)(iv) above.

(g)       Landlord’s Insurance. Throughout the term of this Lease, Landlord
shall maintain or cause to be maintained (i) a commercial general liability
insurance policy or policies protecting Landlord in the aggregate amount of One
Million and 00/100 Dollars ($1,000,000.00) combined single limit coverage per
occurrence for bodily injury, death or property damage, and Two Million and
00/100 Dollars ($2,000,000.00) in the aggregate, and (ii) a special causes of
loss property insurance policy upon the Building. Such property coverage shall
be in amounts sufficient to prevent Landlord from becoming a co-insurer within
the terms of the applicable policies and in an amount equal to ninety percent
(90%) of the actual replacement cost of the Building. Landlord may maintain the
foregoing insurance through the use of a blanket insurance policy which
references this Building.



33 
 

 

 

20.       Damage by Casualty.

(a)       Damage to Demised Premises. If the Demised Premises shall be damaged
by fire or other casualty, then, except as otherwise provided in subparagraphs
(b), (c) and (d) hereof, Landlord, at Landlord’s expense, shall promptly restore
the Demised Premises, and Tenant, at Tenant’s sole expense, shall promptly
restore all leasehold improvements installed in the Demised Premises by Tenant
or at Tenant’s request and its own furniture, furnishings, trade fixtures and
equipment. No penalty shall accrue for reasonable delay which may arise by
reason of adjustment of insurance on the part of Landlord, or on account of
labor problems, or any other cause beyond Landlord’s reasonable control. If the
damage or destruction is such as to make the Demised Premises or any substantial
part thereof untenantable (in Landlord’s reasonable judgment), and provided that
such damage or destruction is not due in whole or part to the gross negligence
or willful misconduct of Tenant or Tenant’s agents, employees or invitees, the
Base Annual Rent shall abate proportionately (based on proportion of the number
of square feet rendered untenantable to the total number of square feet of the
Demised Premises), from the date of the damage or destruction until the date the
Demised Premises has been restored by Landlord.

(b)       Substantial Damage. If the Demised Premises are substantially damaged
or are rendered substantially untenantable by fire or other casualty, or if
Landlord’s architect certifies that the Demised Premises cannot be repaired
within one hundred twenty (120) working days of normal working hours, said
period commencing with the start of the repair work, or if Landlord shall decide
not to restore or repair the same, or if more than fifty percent (50%) of the
gross leasable area of the Building is rendered untenantable (even if the
Demised Premises is undamaged) or if Landlord shall decide to demolish the
Building or not to rebuild it, then Landlord may, within ninety (90) days after
such fire or other casualty, terminate this Lease by giving Tenant a notice in
writing of such decision, and thereupon the term of this Lease shall expire by
lapse of time upon the third day after such notice is given, and Tenant shall
vacate the Demised Premises and surrender the same to Landlord. Upon the
termination of this Lease under the conditions hereinbefore provided, Tenant’s
liability for Base Annual Rent and Additional Rent shall cease as of the day
following the casualty.

(c)       Insurance Proceeds. The proceeds payable under all casualty insurance
policies maintained by Landlord on the Demised Premises shall belong to and be
the property of Landlord, and Tenant shall not have any interest in such
proceeds. Tenant agrees to look to Tenant’s casualty insurance policies for the
restoration and replacement of all of the improvements installed in the Demised
Premises by Tenant or at Tenant’s request and Tenant’s fixtures, equipment and
furnishings in the Demised Premises, and in the event of termination of this
Lease, for any reason, following any such damage or destruction, Tenant shall
promptly assign to Landlord or otherwise pay to Landlord, upon Landlord’s
request, the proceeds of said insurance and such other additional funds so that
the total amount assigned and/or paid by Tenant to Landlord shall be sufficient
to restore (whether or not any such restoration is actually to occur) all
improvements, fixtures, equipment and furnishings (excepting only Tenant’s trade
fixtures and equipment) existing therein immediately prior to such damage or
destruction. Notwithstanding anything to the contrary in this Section 20 or in
any other provision of this Lease, any obligation (under this Lease or
otherwise) of Landlord to restore all or any portion of the Demised Premises
shall be subject to Landlord’s receipt of approval of the same by the
mortgagee(s) of Landlord (and any other approvals required by applicable laws),
as well as receipt from any such mortgagee(s) of such fire and other hazard
insurance policy proceeds as may have been assigned to any such mortgagee; it
being agreed that if Landlord has not received such approval(s) and proceeds
within one hundred and eighty (180) days after any such casualty, then Landlord
shall have the option to terminate this Lease, at any time thereafter, upon
notice to Tenant.



34 
 

 

 

(d)       Tenant's Right of Termination .

 

(i)       In the event the Demised Premises is damaged by fire or other
casualty, such damage is not caused by the intentional acts of Tenant or its
employees, contractors or agents, and such damage is not capable of being
repaired within three hundred (300) days after the date of the damage, then,
within ninety (90) days after the date of the casualty, Landlord shall deliver a
written notice (the “Repair Estimate Notice”) to Tenant which advises Tenant
that the Demised Premises cannot be repaired within three hundred (300) days
after the date of the damage. Tenant shall have the right, exercisable by
written notice to Landlord within twenty (20) days after the date of its receipt
of the Repair Estimate Notice, to terminate this Lease. In the event Tenant
timely delivers such notice of termination to Landlord, then this Lease shall
terminate and the parties shall be released of all further liability hereunder.
In the event Tenant fails to timely exercise such termination right, Tenant
shall be deemed to have irrevocably waived its right to terminate this Lease on
account of such damage.

 

(ii)       In the event the Demised Premises is damaged by fire or other
casualty, such damage is not caused by the intentional acts of Tenant or its
employees, contractors or agents, and such damage is not repaired within three
hundred (300) days after the date of the damage, then Tenant shall have the
right, exercisable upon written notice to Landlord within twenty (20) days after
the expiration of such three hundred (300) day period, to terminate this Lease.
In the event that Tenant timely delivers such notice of termination to Landlord,
then this Lease shall terminate and the parties shall be relieved of all further
liability hereunder. In the event Tenant fails to timely exercise such
termination right, Tenant shall be deemed to have irrevocably waived its right
to terminate this Lease on account of such damage.

 

21.       Condemnation. In the event the whole or a substantial part of the
Demised Premises or the Building shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to said authority to
prevent such taking (collectively referred to herein as a “taking”), Landlord
shall have the right to terminate this Lease effective as of the date possession
is required to be surrendered to said authority, and rent shall be apportioned
as of that date. For purposes of this Section, a substantial part of the Demised
Premises or the Building shall be considered to have been taken if, in
Landlord’s sole opinion, the taking shall render it commercially undesirable for
Landlord to permit this Lease to continue or to continue operating the Building.
Tenant shall not assert any claim against Landlord or the taking authority for
any compensation arising out of or related to such taking. In the event of any
taking, Landlord shall be entitled to receive the entire amount of any award
without deduction for any estate or interest of Tenant and Tenant hereby assigns
to Landlord all of Tenant’s rights, title and interest in and to any such award.
If Landlord does not elect to terminate this Lease, the Base Annual Rent and
Additional Rent payable by Tenant pursuant to Section 4 shall be adjusted (based
on the ratio that the number of square feet of rentable area taken from the
Demised Premises bears to the number of rentable square feet in the Demised
Premises immediately prior to such taking) as of the date possession is required
to be surrendered to said authority. Nothing contained in this Section shall be
deemed to give Landlord any interest in any award made to Tenant for the taking
of personal property and fixtures belonging to Tenant, as long as such award is
made in addition to and separately stated from any award made to Landlord for
the Demised Premises and the Building. Landlord shall have no obligation to
contest any taking. In addition, if twenty-five percent (25%) or more of the
Demised Premises is taken, and Tenant shall not be reasonably able to use the
Demised Premises for the purposes intended hereunder, then Tenant shall have the
right to terminate this Lease as of the date title vests in such authority by
delivering written notice thereof to Landlord within thirty (30) days following
such taking.

 

35 
 

 



22.       Defaults and Remedies.

(a)       Default. Each of the following shall be deemed a default by Tenant and
a breach of this Lease, which failure shall continue for a period of five (5)
days following written notice from Landlord of non-payment:

(i)       A failure by Tenant to pay when due Base Annual Rent or Additional
Rent herein reserved, which failure continues for a period of five (5) days
after written notice from landlord of non-payment;

(ii)       An assignment of this Lease or subletting of the Demised Premises in
violation of Section 9;

(iii)       Except as provided in clause (iv) below, a failure by Tenant in the
observance or performance of any other term, covenant, agreement or condition of
this Lease on the part of Tenant to be observed or performed, including the
Rules and Regulations, after ten (10) days written notice, provided, however, if
such failure cannot reasonably be cured prior to the expiration of such ten (10)
day period, Tenant shall not be deemed in default if it commences to cure such
failure prior to the expiration of such ten (10) day period and diligently
prosecutes such cure to completion;

(iv)       A failure by Tenant in the performance of any obligation under
Section 19 hereof;

(v)       An Event of Bankruptcy as defined in Section 23; or

(vi)       An abandonment of the Demised Premises.

(b)       Remedies. Upon default by Tenant of any of the terms or covenants of
this Lease, Landlord shall be entitled to remedy such default as follows:

(i)       Landlord shall have the right, immediately or at any time thereafter,
without further notice to Tenant (unless otherwise expressly provided herein),
to enter the Demised Premises through applicable judicial process, without
terminating this Lease or being guilty of trespass, and do any and all acts as
Landlord may deem necessary, proper or convenient to cure such default, for the
account and at the expense of Tenant, and Tenant agrees to pay to Landlord as
Additional Rent all actual damage and/or expense incurred by Landlord in so
doing.



36 
 

 

 

(ii)       Landlord shall have the right to enter upon and take possession of
the Demised Premises without terminating this Lease, in accordance with
applicable Laws, and remove Tenant, any occupant and any property therefrom,
using judicial process, without being guilty of trespass and without
relinquishing any right of Landlord against Tenant, and, if Landlord elects,
relet the Demised Premises on such terms as Landlord deems advisable.

(iii)       Landlord shall have the right to terminate this Lease and Tenant’s
right to possession of the Demised Premises and, in accordance with applicable
Laws, take possession of the Demised Premises and remove Tenant, any occupant
and any property therefrom, by judicial process, without being guilty of
trespass and without relinquishing any right of Landlord against Tenant.

(iv)       Landlord shall be entitled to recover damages from Tenant in an
amount equal to the Base Annual Rent and Additional Rent which is due and
payable hereunder as of the date of such default, together with the amount
herein covenanted to be paid as Base Annual Rent and Additional Rent during the
remainder of the term, said Base Annual Rent and Additional Rent for the full
term then remaining having been fully accelerated at the option of Landlord,
together with (A) all actual, reasonable, out-of-pocket expenses of any
proceedings (including, but not limited to, reasonable legal expenses and
reasonable attorneys’ fees) which may be necessary in order for Landlord to
recover possession of the Demised Premises, and (B) the actual, reasonable,
out-of-pocket expenses of re-renting of the Demised Premises (including, but not
limited to, any market commissions paid to any real estate agent, advertising
expense and the costs of such repairs or replacements as Landlord, in its
commercially reasonable judgment, considers advisable and necessary for the
purpose of re-renting the Demised Premises). Landlord shall in no event be
liable in any way whatsoever for failure to re-rent the Demised Premises or, in
the event that the Demised Premises are re-rented, for failure to collect the
rent thereof under such re-renting. No act or thing done by Landlord shall be
deemed to be an acceptance of a surrender of the Demised Premises, unless
Landlord shall execute a written agreement of surrender with Tenant. Tenant’s
liability hereunder shall not be terminated by the execution of a new lease of
the Demised Premises by Landlord. In the event Landlord does not exercise its
option to accelerate the payment of Base Annual Rent as provided hereinabove,
then Tenant agrees to pay to Landlord, within 10 days after demand, the amount
of damages herein provided after the amount of such damages for any month shall
have been ascertained; provided, however, that any actual, reasonable,
out-of-pocket expenses incurred by Landlord shall be deemed to be a part of the
damages for the month in which they were incurred. Separate actions may be
maintained each month or at other times by Landlord against Tenant to recover
the damages then due, without waiting until the end of the Lease Term to
determine the aggregate amount of such damages. Tenant hereby expressly waives
any and all notices (other than those notices specially outlined in this Lease)
to cure or vacate or to quit the Demised Premises provided by current or future
law. TENANT HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION GRANTED BY
OR UNDER ANY PRESENT OR FUTURE LAWS IN THE EVENT OF TENANT BEING EVICTED OR
BEING DISPOSSESSED FOR ANY CAUSE, OR IN THE EVENT OF LANDLORD OBTAINING
POSSESSION OF THE DEMISED PREMISES BY REASON OF THE DEFAULT BY TENANT OF ANY OF
THE COVENANTS AND CONDITIONS OF THIS LEASE. If, under the provisions hereof,
applicable summary process shall be served, and a compromise or settlement
therefor shall be made, such action shall not be constituted as a waiver by
Landlord of any breach of any covenant, condition or agreement herein contained.



37 
 

 

 

(c)       Right of Landlord to Cure Tenant’s Default. If Tenant defaults in the
making of any payment to any third party, or doing any act required to be made
or done by Tenant relating to the Demised Premises, then Landlord may, but shall
not be required to, make such payment or do such act. The amount of any
resulting expense or cost to Landlord, including attorneys’ fees, with interest
thereon at the rate of twelve percent (12%) per annum or the highest legal rate,
whichever is lower, accruing from the date paid by Landlord, shall be paid by
Tenant to Landlord and shall constitute Additional Rent hereunder, due and
payable by Tenant upon receipt of a written statement of costs from Landlord.
The making of such payment or the doing of such act by Landlord shall not
operate to cure Tenant’s default, nor shall it prevent Landlord from the pursuit
of any remedy to which Landlord would otherwise be entitled.

(d)       Distress. Upon any default by Tenant in the payment of Base Annual
Rent or Additional Rent, Landlord shall have the right, without notice, fifteen
(15) days after payment of such sum was due, to institute an action of distress
therefor, and, upon distress, in Landlord’s discretion, this Tenancy shall
terminate. In the event of such termination, the provisions of Section 22(b)
shall be applicable.

(e)       Lien for Rent. Landlord hereby waives any statutory lien it may have
on the property of tenant in the Demised Premises.

(f)       Landlord’s Remedies Cumulative. All rights and remedies of Landlord
herein enumerated shall be cumulative. In the event of any breach by Tenant of
any of the covenants or provisions of this Lease, then, regardless of whether
the Lease Term has commenced, this Lease has been terminated, or Landlord has
recovered possession of the Demised Premises, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity, and
mention in this Lease of any particular remedy shall not preclude Landlord from
any other remedy at law or in equity.

(g)       Attorneys’ Fees. In the event that a party incurs any fees or expenses
to enforce the provisions of this Lease, including, without limitation,
attorneys’ fees and litigation costs, then the losing party shall pay to the
prevailing party such fees and expenses on demand.

(h)       Mitigation of Damages.

(i)       Both Landlord and Tenant shall each use commercially reasonable
efforts to mitigate any damages resulting from a default of the other party
under this Lease.



38 
 

 

 

(ii)       Landlord’s obligation to mitigate damages after a default by Tenant
under this Lease shall be satisfied in full if Landlord undertakes to lease the
Demised Premises to another tenant (a “Substitute Tenant”) in accordance with
the following criteria: (a) Landlord shall have no obligation to solicit or
entertain negotiations with any other prospective tenants for the Demised
Premises until Landlord obtains full and complete possession of the Demised
Premises including, without limitation, the final and unappealable legal right
to relet the Demised Premises free of any claim of Tenant; (b) Landlord shall
not be obligated to offer the Demised Premises to a prospective tenant when
other premises in the Building suitable for that prospective tenant’s use are
(or soon will be) available; (c) Landlord shall not be obligated to lease the
Demised Premises to a Substitute Tenant for a rental less than the current fair
market rental then prevailing for similar office uses in comparable buildings in
the same market area as the Building, nor shall Landlord be obligated to enter
into a new lease under other terms and conditions that are unacceptable to
Landlord under Landlord’s then current leasing policies for comparable space in
the Building; (d) Landlord shall not be obligated to enter into a lease with any
proposed tenant whose use would: (1) violate any restriction, covenant or
requirement contained in the lease of another tenant of the Building;
(2) adversely affect the reputation of the Building; or (3) be incompatible with
the operation of the Building as a first class building; (e) Landlord shall not
be obligated to enter into a lease with any proposed Substitute Tenant which
does not have, in Landlord’s reasonable opinion, sufficient financial resources
or operating experience to operate the Demised Premises in a first class manner;
(f) Landlord shall not be required to expend any amount of money to alter,
remodel or otherwise make the Demised Premises suitable for use by a proposed
Substitute Tenant unless: (1) Tenant pays any such sum to Landlord in advance of
Landlord’s execution of a substitute lease with such tenant (which payment shall
not be in lieu of any damages or other sums to which Landlord may be entitled as
a result of Tenant’s default under this Lease); or (2) Landlord, in Landlord’s
sole discretion, determines that any such expenditure is financially justified
in connection with entering into any such substitute lease.

(iii)       Upon compliance with the above criteria regarding the releasing of
the Demised Premises after a default by Tenant, Landlord shall be deemed to have
fully satisfied Landlord’s obligation to mitigate damages under this Lease and
under any law or judicial ruling in effect on the date of this Lease or at the
time of Tenant’s default, and Tenant waives and releases any right to assert in
any action by Landlord to enforce the terms of this Lease, any defense,
counterclaim, or rights of setoff or recoupment respecting the mitigation of
damages by Landlord, unless and to the extent Landlord maliciously or in bad
faith fails to act in accordance with the requirements of this Section 22(h).

(iv)       Tenant’s right to seek damages from Landlord as a result of a default
by Landlord under the Lease shall be conditioned on Tenant taking all actions
reasonably required, under the circumstances, to minimize any loss or damage to
Tenant’s property or business, or to any of Tenant’s officers, employees,
agents, invitees, or other third parties that may be caused by any such default
of Landlord.

(i)       Amortizing of Expenses. Notwithstanding anything to the contrary
contained in this Lease, (i) any expenses incurred by Landlord related to any
re-leasing of the Demised Premises shall be amortized on a straight-line basis
over the greater of the remaining term of the Lease or the new lease for the
Demised Premises, and (ii) Tenant shall be liable for only that portion of the
foregoing expenses within the remaining Lease Term.



39 
 

 

 

(j)       Landlord shall not be in default under this Lease unless Landlord
fails to perform obligations required of Landlord within thirty (30) days after
written notice is delivered by Tenant to Landlord and to the holder of any
mortgages or deeds of trust (collectively, “Lender”) covering the Demised
Premises whose name and address shall have theretofore been furnished to Tenant
in writing, specifying the obligation which Landlord has failed to perform;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for performance, then Landlord shall not be
in default if Landlord or Lender commences performance within such thirty (30)
day period and thereafter diligently prosecutes the same to completion. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions.

23.       Bankruptcy.

(a)       The following shall be Events of Bankruptcy under this Lease:
(i) Tenant’s or any guarantor of Tenant’s obligations under this Lease
(“Tenant’s Guarantor”) becoming insolvent, as that term is defined in Title 11
of the United States Code (the “Bankruptcy Code”), or under the insolvency laws
of any state, district, commonwealth or territory of the United States (the
“Insolvency Laws”); (ii) The appointment of a receiver or custodian for any or
all of Tenant’s or Tenant’s Guarantor’s property or assets, or the institution
of a foreclosure action upon any of Tenant’s or Tenant’s Guarantor’s real or
personal property; (iii) The filing of a voluntary petition under the provisions
of the Bankruptcy Code or Insolvency Laws; (iv) The filing of an involuntary
petition against Tenant or Tenant’s Guarantor as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which either (A) is not dismissed within
thirty (30) days of filing, or (B) results in the issuance of an order for
relief against the debtor; or (v) Tenant’s or Tenant’s Guarantor’s making or
consenting to an assignment for the benefit of creditors or a common law
composition of creditors.

(b)       Upon occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available to Landlord pursuant to Section 22 and pursuant to
the Bankruptcy Code and the Insolvency Laws; provided, however, that while a
case in which Tenant is the subject debtor under the Bankruptcy Code is pending,
Landlord shall not exercise its rights and remedies pursuant to Section 22 so
long as (i) the Bankruptcy Code prohibits the exercise of such rights and
remedies, and (ii) Tenant or its Trustee in Bankruptcy (hereinafter referred to
as “Trustee”) (A) cures all defaults under this Lease, (B) compensates Landlord
for monetary damages incurred as a result of such defaults, including reasonable
attorneys’ fees, (C) provides adequate assurance of future performance on the
part of Tenant as debtor in possession or on the part of the assignee tenant;
and (D) complies with all other requirements of the Bankruptcy Code.

24.       Lender Requirements.

(a)       Subordination. This Lease is subject and subordinate to any first
mortgage or first deed of trust (each such mortgage or deed of trust shall
hereinafter be referred to as the “First Trust”) which may now or hereafter
affect such leases or the real property of which the Demised Premises form a
part, and to all renewals, modifications, consolidations, replacements and
extensions thereof. Provided that the beneficiary of the First Trust grants its
written consent to any additional subordination of this Lease, this Lease shall
be subject and subordinate to all ground or underlying leases and to all other
mortgages and/or other deeds of trust which may now or hereafter affect such
leases or the real property of which the Demised Premises form a part, and to
all renewals, modifications, consolidations, replacements and extensions
thereof. Subject to obtaining the written consent of the beneficiary of the
First Trust with respect to subordinating this Lease to the lien of any
mortgage, deed of trust or ground lease other than the First Trust, the
foregoing subordination provisions shall be self-operative and no further
instrument of subordination shall be required. Tenant agrees to execute and
deliver, within ten (10) business days after Landlord’s written request, such
further commercially reasonable instrument or instruments confirming this
subordination as shall be desired by Landlord or by any ground lessor, mortgagee
or proposed mortgagee. Tenant further agrees that, at the option of the holder
of any mortgage or of the trustee under any deed of trust, this Lease may be
made superior to said mortgage or first deed of trust by the insertion therein
of a declaration that this Lease is superior thereto.



40 
 

 

 

(b)       Attornment. In the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under, any deed
of trust to secure debt given by Landlord and covering the Demised Premises, the
party secured by any such deed of trust shall have the right to recognize this
Lease and, in the event of any foreclosure sale under such deed of trust, this
Lease shall continue in full force and effect at the option of the party secured
by such deed of trust or the purchaser under any such foreclosure sale. If such
party elects to recognize this Lease, then (x) Tenant shall attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
owner and landlord under this Lease, and (y) such party, as landlord: (i) shall
recognize Tenant’s rights to continue to occupy the Demised Premises and
exercise and enjoy all of its rights hereunder, and so long as Tenant complies
with the terms and provisions of this Lease; (ii) shall not be bound by payments
of Base Annual Rent or Additional Rent more than one (1) month in advance of
their due date; (iii) shall have no obligation for the return of any security
deposit not actually received by such party; (iv) shall not be bound by any
amendment or modification to the Lease to which such party has not consented in
writing; (v) shall not be subject to any claim, defense or setoff which could be
asserted against any predecessor Landlord; and (vi) shall have no liability for
any default by any predecessor Landlord.

(c)       Notice of Default. Tenant agrees to give any mortgagee(s) and/or trust
deed holder(s), by certified or registered mail, postage prepaid, return receipt
requested, a copy of any notice of any failure by Landlord to fulfill any of its
obligations under this Lease, provided that prior to such notice Tenant has been
notified in writing (by way of notice of assignment of rents and leases, or
otherwise) of the addresses of such mortgagee(s) and/or trust deed holder(s).
Tenant further agrees that the mortgagee(s) and/or trust deed holder(s) shall
have such time as may be necessary to cure such failure as long as any
mortgagee(s) and/or trust deed holder(s) has commenced and is diligently
pursuing the remedies necessary to cure such failure (including, but not limited
to, time to take possession and/or commence foreclosure proceedings, if
necessary, to effect such cure). Notwithstanding anything herein to the
contrary, so long as any mortgagee(s) and/or trust deed holder(s) has commenced
and is diligently pursuing the remedies necessary to cure such failure
(including, but not limited to, taking possession and/or commencing foreclosure
proceedings, if necessary, to effect such cure), Tenant shall have no right to
terminate this Lease as a result of any such failure by Landlord.

(d)       New Financing. In the event that any trust or mortgage lender
providing financing in connection with the Building requires, as a condition of
such financing, that modifications to this Lease be obtained, and provided that
such modifications (i) are reasonable, (ii) do not adversely affect Tenant’s use
of the Demised Premises as herein permitted, (iii) do not materially alter the
approved Space Plan for the Demised Premises, (iv) do not increase the rent and
other sums required to be paid by Tenant hereunder, and (v) do not materially
increase Tenant's obligations or materially decrease Tenant's rights under this
Lease, then Landlord may submit to Tenant a written amendment to this Lease
incorporating such required modifications, and, Tenant shall execute and return
to Landlord such written amendment within ten (10) days after the same has been
submitted to Tenant.



41 
 

 

 

(e)       Financial Statements. From time to time at Landlord’s request (but no
more than twice per year except in connection with a default by Tenant under
this Lease, financing, refinancing, potential sale or sale), Tenant shall cause
the following financial information to be delivered to Landlord, at Tenant’s
sole cost and expense, upon not less than ten (10) business days’ advance
written notice from Landlord: (a) a current financial statement for Tenant and
Tenant’s financial statements for the previous two accounting years, (b) a
current financial statement for any guarantor(s) of this Lease and the
guarantor’s financial statements for the previous two accounting years and (c)
such other financial information pertaining to Tenant or any guarantor as
Landlord or any lender or purchaser of Landlord may reasonably request. All
financial statements shall be prepared in accordance with generally accepted
accounting principles consistently applied and, if such is the normal practice
of Tenant, shall be audited by an independent certified public accountant.
Tenant hereby authorizes Landlord, from time to time, with notice to Tenant, to
obtain a credit report or credit history on Tenant form any credit reporting
company.

25.       Estoppel Certificates. Tenant agrees from time to time, upon ten (10)
business days prior written notice by Landlord, to execute, acknowledge and
deliver to Landlord a written estoppel certificate (a) certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, stating the nature of same), (b) stating the Commencement Date of
the Lease Term, (c) stating the amounts of Base Annual Rent and Additional Rent
and the dates to which the Base Annual Rent and Additional Rent have been paid
by Tenant, (d) stating the amount of any Security Deposit, (e) stating whether
or not to the actual knowledge of Tenant, Landlord is in default in the
performance of any covenant, agreement or condition contained in this Lease,
and, if so, specifying each such default of which Tenant may have knowledge,
(f) stating whether or not Tenant has the right to setoff and no defense against
payment of the Base Annual Rent or Additional Rent, (g) stating the address to
which notices to Tenant should be sent, and (h) certifying such other matters
with respect to this Lease and Tennant’s tenancy as may be requested by
Landlord. Any such certificate delivered pursuant hereto may be relied upon by
an owner of the Building, any prospective purchaser of the Building, any
mortgagee or prospective mortgagee of the Building or of Landlord’s interest
therein, or any prospective assignee of any such mortgage. Failure to deliver
the aforesaid certificate within the ten (10) business days shall be conclusive
upon Tenant for the benefit of Landlord and any successor to Landlord that this
Lease is in full force and effect and has not been modified except as may be
represented by the party requesting the certificate. If Tenant fails to deliver
the certificate within the ten (10) business days, Landlord may elect to deliver
a second written notice to Tenant requesting delivery of the estoppel
certificate. In the event Tenant fails to deliver the estoppel certificate to
Landlord within ten (10) business days following Landlord’s written notice, then
Tenant shall be deemed to be in default under this Lease without any notice or
cure periods and all matters set forth in the certificate shall be deemed true
and accurate.

 

42 
 

 



26.       Tenant Holdover.

(a)       With Landlord Consent. If Tenant continues, with the knowledge and
written consent of Landlord obtained at least thirty (30) days prior to the
expiration of the Lease Term, to remain in the Demised Premises after the
expiration of the Lease Term, and in that event, Tenant shall, by virtue of this
agreement become a tenant by the month at Base Monthly Rent which is one and
one-half (1½) times the Base Monthly Rent applicable to the last month of the
Lease Term, and otherwise subject to the terms, covenants and conditions herein
specified, commencing said monthly tenancy with the first day next after the end
of the Lease Term.

(b)       Without Landlord Consent. In the event that Tenant, without the
consent of Landlord, shall hold over the expiration of the term hereby created,
then Tenant shall become a tenant of sufferance only, at a monthly rent which is
one and one-half (1½) times the Base Monthly Rent applicable to the last month
of the Lease Term for the first sixty (60) days and two (2) times thereafter,
and otherwise subject to the terms, covenants and conditions herein specified
Tenant expressly agrees to hold Landlord harmless from all loss and damages,
direct and consequential, which Landlord may suffer in defense of claims by
other parties against Landlord arising out of the holding over by Tenant,
including, without limitation, attorneys’ fees which may be incurred by Landlord
in defense of such claims. Acceptance of rent by Landlord subsequent to the
expiration of the Lease Term shall not constitute consent to any holding over.
Landlord shall have the right to apply all payment received after the expiration
date of this Lease toward payment for use and occupancy of the Demised Premises
subsequent to the expiration of the Lease Term and toward any other sums owed by
Tenant to Landlord. Landlord, at its option, may forthwith re-enter and take
possession of the Demised Premises by any legal process in force.

27.       No Relocation. Landlord shall have no right to relocate the Demised
Premises.

28.       Quiet Enjoyment. Subject to the terms of this Lease, so long as Tenant
is not in default under this Lease beyond the expiration of any applicable
notice and cure period, Tenant shall at all times during the term herein
granted, peacefully and quietly have and enjoy possession of the Demised
Premises without any encumbrance or hindrance or molestation by Landlord, except
as provided for elsewhere under this Lease.

29.       Mechanics Liens. Tenant will not permit to be created or to remain
undischarged any lien, encumbrance or charge (arising out of any work done or
materials or supplies furnished, or claimed to have been done or furnished, by
any contractor, mechanic, laborer or materialman or any mortgage, conditional
sale, security agreement or chattel mortgage, or otherwise by or for Tenant)
which might be or become a lien or encumbrance or charge upon the Building or
any part thereof or the income therefrom. Tenant will not suffer any other
matter or thing whereby the estate, rights and interests of Landlord in the
Building or any part thereof might be impaired. If any lien, or notice of lien
on account of an alleged debt of Tenant or any notice of contract by a party
engaged by Tenant or Tenant’s contractor to work on the Demised Premises shall
be filed against the Building or any part thereof, Tenant, within ten (10)
business days after notice of the filing thereof, will cause the same to be
discharged of record by payment, deposit, bond, order of a court of competent
jurisdiction or otherwise. If Tenant shall fail to cause such lien or notice of
lien to be discharged within the period aforesaid, then, in addition to any
other right or remedy, Landlord may, but shall not be obligated to, discharge
the same either by paying the amounts claimed to be due or by procuring the
discharge of such lien by deposit or by bonding proceedings and in any such
event Landlord shall be entitled, if Landlord so elects, to compel the
prosecution of an action for the foreclosure of such lien by the lienor and to
pay the amount of the judgment in favor of the lienor with interest, costs and
allowances. Any amount so paid by Landlord and all reasonable out-of-pocket
costs and expenses, including attorneys’ fees, incurred by Landlord in
connection therewith, shall constitute Additional Rent payable by Tenant under
this Lease and shall be paid by Tenant to Landlord on demand. Nothing herein
contained shall obligate Tenant to pay or discharge any lien created by
Landlord.



43 
 

 

 

30.       Time. Landlord and Tenant acknowledges that time is of the essence in
the performance of any and all obligations, terms, and provisions of this Lease.

31.       Postponement of Performance. In the event that either party hereto
shall be delayed or hindered in or prevented from the performance of any act
required hereunder by reason of strikes, labor troubles, inability to procure
labor or materials, failure of power, restrictive governmental laws or
regulations, riots, insurrection, war, acts of God, fire or other casualty or
other reason of a similar or dissimilar nature beyond the reasonable control of
the party delayed in performing work or doing acts required under the terms of
this Lease, then performance of such act shall be excused for the period of the
delay and the period for the performance of any such act shall be extended for a
period equivalent to the period of such delay. The provisions of this Section
shall not operate to excuse Tenant from the prompt payment of Base Annual Rent
or Additional Rent or from surrendering the Demised Premises, and shall not
operate to extend the term of this Lease. Delays or failures to perform
resulting from lack of funds shall not be deemed delays beyond the reasonable
control of a party.

32.       Landlord’s Reserved Rights. The Landlord reserves the following
rights: to show the Demised Premises to prospective tenants or brokers during
the last three hundred sixty five (365) days of the term of this Lease; and to
show the Demised Premises to prospective purchasers at all reasonable times
provided that reasonable prior notice is given to Tenant in each case and that
Tenant’s use and occupancy of the Demised Premises shall not be materially
inconvenienced by any such action of Landlord.

33.       No Waiver. No provision of this Lease shall be deemed to have been
waived by a party, unless such waiver be in writing signed by such party. No
waiver by a party of any breach by the other of any of the terms, covenants,
agreements, or conditions of this Lease shall be deemed to constitute a waiver
of any succeeding breach thereof, or a waiver of any breach of any of the other
terms, covenants, agreements, and conditions herein contained. No custom or
practice which may occur or develop between the parties in connection with the
terms of this Lease shall be construed to waive or lessen a party’s right to
insist upon strict performance of the terms of this Lease, without a written
notice thereof from the waiving party No employee of Landlord or of Landlord’s
agents shall have any authority to accept the keys of the Demised Premises prior
to termination of the Lease, and the delivery of keys to any employee of
Landlord or Landlord’s agents shall not operate as a termination of the Lease or
a surrender of the Demised Premises. The receipt by Landlord of any payment of
Base Annual Rent or Additional Rent with knowledge of the breach of any covenant
of this Lease shall not be deemed a waiver of such breach. The failure of
Landlord to enforce any of the Rules and Regulations made a part of this Lease,
or hereafter adopted, against Tenant or any other tenant in the Building shall
not be deemed a waiver of any such Rules and Regulations.



44 
 

 

 

34.       Limitation of Landlord’s Liability. In consideration of the benefits
accruing hereunder, Tenant and all successors and assigns of Tenant covenant and
agree that in the event of any actual or alleged failure, breach or default
hereunder by Landlord: (a) the sole and exclusive remedy shall be against the
interest of Landlord in the Building (and the insurance proceeds and
condemnation awards therefrom); (b) neither Landlord nor (if Landlord is a
limited liability company) any member or (if Landlord is a partnership) any
partner of Landlord nor (if Landlord is a corporation) any shareholder of
Landlord, nor Rental Agent specified in Section 1(a)8 hereof nor (if Rental
Agent is a partnership) any member, partner of Rental Agent nor (if Rental Agent
is a corporation) any shareholder of Rental Agent shall be personally liable
with respect to any claim arising out of or related to this Lease; (c) no
partner or shareholder of Landlord nor any member, partner or shareholder of
Rental Agent shall be sued or named as a party in any suit or action (except as
may be necessary to secure jurisdiction of Landlord); (d) no service of process
shall be made against any member, partner or shareholder of Landlord nor against
any member, partner or shareholder of Rental Agent (except as may be necessary
to secure jurisdiction of Landlord); (e) any judgment granted against any
member, partner or shareholder of Landlord or against any member, partner or
shareholder of Rental Agent may be vacated and set aside at any time as if such
judgment had never been granted; and (f) these covenants and agreements are
enforceable both by Landlord and also by any member, partner or shareholder of
Landlord and by any member, partner or shareholder of Rental Agent.

35.       Transfer of the Building. In the event of the sale or other transfer
of Landlord’s right, title and interest in the Demised Premises or the Building
(except in the case of a sale-leaseback financing transaction in which Landlord
is the lessee), Landlord shall transfer and assign to such purchaser or
transferee all amounts of pre-paid Base Annual Rent and the Security Deposit.
Tenant shall have no right to terminate this Lease nor to abate Base Annual Rent
nor to deduct from, nor set-off, nor counterclaim against Base Annual Rent
because of any sale or transfer (including, without limitation, any
sale-leaseback) by Landlord or its successors or assigns. In the event of the
transfer and assignment by Landlord of its interest in this Lease, Landlord
shall thereby be released from any further responsibility hereunder, and Tenant
agrees to look solely to such successor in interest of the Landlord for
performance of such obligations. The term “Landlord” as used in this Lease shall
mean the owner of the Building, at the time in question. In the event of a
transfer (whether voluntary or involuntary) by such owner of its interest in the
Building, such owner shall thereupon be released and discharged from all
covenants and obligations of the Lease thereafter accruing, but such covenants
and obligations shall be binding during the Lease Term upon each new owner for
the duration of such owner’s ownership. Upon any sale or other transfer as above
provided (other than a sale-leaseback), or upon any assignment of Landlord’s
interest herein, it shall be deemed and construed conclusively, without further
agreement between the parties, that the purchaser or other transferee or
assignee has assumed and agreed to perform the obligations of Landlord
thereafter accruing.



45 
 

 

 

36.       Waiver of Counterclaim and Trial by Jury. LANDLORD AND TENANT WAIVE
THEIR RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OF OR OCCUPANCY OF THE DEMISED PREMISES, AND
ANY EMERGENCY STATUTORY OR ANY OTHER STATUTORY REMEDY. TENANT SHALL NOT
INTERPOSE ANY NON-COMPULSORY COUNTERCLAIM OR COUNTERCLAIMS OR CLAIMS FOR
SET-OFF, RECOUPMENT OR DEDUCTION OF BASE ANNUAL RENT OR ADDITIONAL RENT IN A
SUMMARY PROCEEDING FOR NONPAYMENT OF BASE ANNUAL RENT OR ADDITIONAL RENT OR
OTHER ACTION OR SUMMARY PROCEEDING BASED ON TERMINATION, HOLDOVER OR OTHER
DEFAULT IN WHICH LANDLORD SEEKS REPOSSESSION OF THE DEMISED PREMISES FROM
TENANT.

37.       Notices.

(a)       Addresses for Notices. All notices required or desired to be given
hereunder by either party to the other shall be in writing and be given in
person, by a nationally recognized overnight carrier which provides receipt of
delivery, or by certified or registered mail and addressed as specified in
Section 1(a). Either party may, by like written notice, designate a new address
to which such notices shall be directed.

(b)       Effective Date of Notice. Notice shall be deemed to be effective when
delivered in person or a nationally recognized overnight carrier, or when
delivery is refused, or three (3) days after mailing, unless otherwise
stipulated herein.

38.       Brokers. Landlord and Tenant each represents and warrants to the other
that it has not employed any broker in connection with this Lease transaction,
except the brokers named in Section 1(a)(21). Said broker shall be paid a
brokerage commission pursuant to a separate agreement between Landlord and said
broker, and Landlord and Tenant each shall indemnify and hold harmless the other
from and against any claims for brokerage or other commission arising by reason
of a breach by the indemnifying party of the aforesaid representation and
warranty. Pursuant to separate written agreements between Landlord and each of
the brokers, Landlord shall pay each of such brokers a commission in connection
with this Lease.

39.       Intentionally Deleted.

40.       Miscellaneous Provisions.

(a)       Governing Law. The laws of the jurisdiction in which the Building is
located shall govern the validity, performance and enforcement of this Lease.

(b)       Successors. All rights, remedies and liabilities herein given to or
imposed upon either of the parties hereto, shall extend to their respective
heirs, executors, administrators, successors and assigns. This provision shall
not be deemed to grant Tenant any right to assign this Lease or to sublet the
Demised Premises.



46 
 

 

 

(c)       No Partnership. Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between the parties other than that
of Landlord and Tenant.

(d)       No Representations by Landlord. Neither Landlord nor any employee or
agent of Landlord has made any representations or promises with respect to the
Demised Premises or the Building except as herein expressly set forth, and no
rights, privileges, easements or licenses are granted to Tenant except as herein
expressly set forth.

(e)       Exhibits. It is agreed and understood that any Exhibits referred to
herein, and attached hereto, form an integral part of this Lease and are hereby
incorporated by reference.

(f)       Pronouns. Feminine or neuter pronouns shall be substituted for those
of the masculine form, and the plural shall be substituted for the singular
number, in any place or places herein in which the content may require such
substitution or substitutions. Landlord and Tenant herein for convenience have
been referred to in neuter form.

(g)       Captions. All section and paragraph captions herein are for the
convenience of the parties only, and neither limit nor amplify the provisions of
this Lease.

(h)       Landlord’s Approval. Whenever Landlord’s consent or approval is
required under the terms of this Lease, Landlord may grant or deny such consent
or approval in its sole discretion unless otherwise specified herein.

(i)       Invalidity of Particular Provisions. If any term or provision of this
Lease or applications thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remaining terms and provisions of this
Lease, or the application of such term or provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Lease shall be valid and
enforced to the fullest extent permitted by law.

(j)       Counterparts. This Lease may be executed in several counterparts, but
all counterparts shall constitute one and the same legal document.

(k)       Entire Agreement; Modification; Merger. This Lease and all Exhibits
hereto contain all the agreements and conditions made between the parties and
may not be modified orally or in any other manner than by an agreement in
writing, signed by the parties hereto. Notwithstanding anything herein to the
contrary, in the event Landlord obtains a judgment against Tenant in connection
with the Lease, the Lease shall not merge into the judgment.

(l)       Authority. Landlord and Tenant hereby covenant each for itself, that
it has full right, power and authority to enter into this Lease upon the terms
and conditions herein set forth. If Tenant signs as a corporation, Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
corporation, qualified to do business in the jurisdiction in which the Demised
Premises is located, that the corporation has full right and authority to enter
into this Lease, and that each and both of the persons signing on behalf of the
corporation were authorized to do so. If Tenant signs as a partnership, Tenant
does hereby covenant and warrant that Tenant is a duly formed and validly
existing partnership, that the partnership has full right and authority to enter
into this Lease, and that each of the persons signing on behalf of the
partnership were authorized to do so.



47 
 

 

 

(m)       Examination of Lease. Submission of this Lease for examination or
signature by Tenant shall not constitute reservation of or option for Lease, and
the same shall not be effective as a Lease or otherwise until execution and
delivery by both Landlord and Tenant.

(n)       Intentionally Deleted.

(o)       Covenants. The parties hereto agree that all the provisions of this
Lease are to be construed as covenants and agreements as though the words
importing such covenants and agreements were used in each separate provision
hereof.

(p)       Interpretation. Although the printed provisions of this Lease were
drawn by Landlord, this Lease shall not be construed for or against Landlord or
Tenant, but this Lease shall be interpreted in accordance with the general tenor
of the language in an effort to reach the intended result.

(q)       Confidentiality. Tenant acknowledges and agrees that the terms of this
Lease are confidential and constitute proprietary information of Landlord.
Disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate other leases with respect to the Project and may impair Landlord’s
relationship with other tenants of the Project. Except as required by law,
including in connection with any SEC requirements concerning Tenant’s publicly
traded status, Tenant agrees that it and its partners, officers, directors,
employees, brokers, financial advisors, and attorneys, if any, shall not
disclose the terms and conditions of this Lease to any other person or entity
without the prior written consent of Landlord which may be given or withheld by
Landlord, in Landlord’s sole discretion. It is understood and agreed that
damages alone would be an inadequate remedy for the breach of this provision by
Tenant, and Landlord shall also have the right to seek specific performance of
this provision and to seek injunctive relief to prevent its breach or continued
breach.

(r)       OFAC Certification. Tenant represents and warrants that (i) Tenant is
(a) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (b) not a person or entity with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation or Executive Order of the President of the United States. The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law including but not limited to, the International
Emergency Economic Powers Act 50 U.S.C. Section 1701, et. seq. The Trading with
the Enemy Act, 50 U.S.C. App. 1 et. seq., and any Executive Orders or
regulations promulgated thereunder with the result that the investment in Tenant
is prohibited by law or Tenant is in violation of law. Tenant hereby agrees to
defend, indemnify, and hold harmless Landlord from and against any and all
claims, damages, losses, risks, liabilities, and expenses (including reasonable
attorney’s fees and costs) arising from or related to any breach of the
foregoing certification.



48 
 

 

 

41. Termination Option.

In the event that Tenant delivers a written notice to Landlord which states that
Tenant desires to expand the Demised Premises by more than twenty percent (20%)
of the rentable square footage of the Demised Premises, but Landlord in unable
to provide Tenant with the expansion space in the Building, then provided that
(x) Tenant has not been in default under the Lease beyond the expiration of any
applicable notice and cure periods, and (y) except for a Corporate Transfer,
Tenant has not assigned the Lease or sublet more than thirty percent of the
rentable area of the Demised Premises, Tenant shall have the right, at Tenant’s
sole option, to terminate this Lease on the last day of ninety fourth (94th)
calendar month of the term of this Lease (the “Early Termination Date”). Such
termination shall be effective only so long as (a) Tenant provides Landlord with
written notice of termination of this Lease (the “Termination Notice”) not later
than twelve (12) full months prior to the Early Termination Date (the
“Termination Notice Date”), and (b) on or before the Termination Notice Date,
Tenant pays to Landlord, in immediately available Federal funds, the
“Termination Fee” (as hereinafter defined). As used herein, “Termination Fee”
shall mean the unamortized costs (collectively, the “Transaction Costs”), of the
Construction Allowance” (as defined in Exhibit E), the Total Rent Abatement, and
brokerage fees and commissions, attorneys’ fees. The Transaction Costs shall be
amortized using an interest rate of eight percent (8%) per annum, in equal
monthly installments, which amortization period shall commence on the first day
of the eleventh (11th) calendar month of the term, and which shall end on the
date which is ten (10) lease years and ten (10) months after the Commencement
Date. In the event Tenant shall exercise its option to terminate this Lease as
aforesaid, Tenant shall surrender the Demised Premises to Landlord pursuant to
the applicable provisions of this Lease on the Early Termination Date, and the
parties shall thereupon be relieved of any further liability under this Lease.
At any time that is forty five (45) days after the Commencement Date, Tenant may
request in writing that Landlord shall provide Tenant with the amount of the
termination Fee, and Landlord shall, within thirty (30) days of its receipt of
such request, provide Tenant with the amount of the Termination Fee.
Notwithstanding the foregoing, at Landlord’s option, Tenant’s exercise of the
option to terminate shall become null and void in the event Tenant shall be in
default under the Lease beyond the expiration of any applicable notice and cure
period between the exercise of such option and the Early Termination Date.

42.       Roof Top Equipment.

(a)       Subject to the satisfaction of all the conditions in this Section,
Tenant shall have the right, free of charge, to install in an area mutually
agreed to by Tenant and Landlord on the roof of the Building satellite dish
antennas, together with the cables extending from such antenna to the Demised
Premises and/or a supplemental heating, ventilation and air conditioning unit
(collectively, the “Roof Top Equipment”). Tenant acknowledges and agrees that
other occupants of the Building will also be permitted to install equipment on
the roof of the Building, and that the square footage of the roof utilized by
Tenant for the Roof Top Equipment shall not exceed Tenant’s proportionate share
of space on the roof. Tenant shall not be entitled to install such Roof Top
Equipment (i) if such installation would adversely affect (or in a manner that
would adversely affect) any warranty with respect to the roof, (ii) (A) if such
installation would adversely affect (or in a manner that would adversely affect)
the structure or any of the building systems of the Building, or (B) without
Landlord’s prior written reasonable consent, if such installation would require
(or in a manner that would require) any structural alteration to the Building,
(iii) if such installation would violate (or in a manner that would violate) any
applicable federal, state or local Law, (iv) intentionally deleted, (v) unless
Tenant has obtained at Tenant’s expense, and has submitted to Landlord copies
of, all permits and approvals relating to such Roof Top Equipment and such
installation, (vi) unless such Roof Top Equipment is white or of a beige or
lighter color (or is otherwise appropriately screened), (vii) unless such Roof
Top Equipment is installed, at Tenant’s sole cost and expense, by a qualified
contractor chosen by Tenant and approved in advance by Landlord, which approvals
shall not be unreasonably withheld, conditioned or delayed, (viii) to the extent
that the installation and/or use of said Roof Top Equipment and related
equipment would unreasonably interfere with any existing tenant of the
Building’s (at the time of installation of said equipment) use of its
telecommunication equipment, and (ix) unless Tenant obtains Landlord’s prior
consent to the manner in which such installation work is to be done. All plans
and specifications concerning such installation shall be subject to Landlord’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. All Roof Top Equipment must be mounted clear of the roof
(such as to the penthouse walls, concrete columns or steel dunnage) with
sufficient structural support for the weight of the equipment and wind loading.
All cables will be neatly run in conduit mounted clear of the roof and all
penetrations of the building envelope appropriately weatherproofed with high
quality caulking and an escutcheon ring.

 



49 
 

 

 

 

(b)       Tenant shall have access to any such Roof Top Equipment without
Landlord’s prior written consent to the extent necessary for Tenant to perform
its maintenance obligations hereunder and only if Tenant is accompanied by
Landlord’s representative (if Landlord so requests).

 

(c)       At all times during the Lease Term, Tenant shall maintain said Roof
Top Equipment in good condition and in a manner that avoids unreasonable
interference with or disruption to Landlord and other tenants of the Building.
If requested by Landlord, at the expiration or earlier termination of the Lease
Term (or if Tenant discontinues use of such Roof Top Equipment), Tenant shall
remove such Roof Top Equipment and related equipment from the Building.

 

(d)       Upon ten (10) days’ prior written notice to Tenant, Landlord shall
have the right to require Tenant to relocate any satellite dish antenna that
forms a portion of the Roof Top Equipment (but not the portion that contains any
supplemental heating, ventilation and air conditioning units), if in Landlord’s
reasonable opinion such relocation is necessary or desirable. Any such
relocation shall be performed by Tenant at Landlord’s expense (except that if a
satellite dish is being relocated, such work shall be performed at Tenant’s
cost), and in accordance with all of the requirements of this Section. Nothing
in this Section shall be construed as granting Tenant any line of sight easement
with respect to such Roof Top Equipment; provided, however, that if Landlord
requires that such Roof Top Equipment be relocated in accordance with the
preceding two (2) sentences, then Landlord shall use reasonable efforts to
provide either (a) the same line of sight for such Roof Top Equipment as was
available prior to such relocation, or (b) a line of sight for such Roof Top
Equipment which is functionally equivalent to that available prior to such
relocation.

 

(e)       In granting Tenant the right hereunder, Landlord makes no
representation as to the legality of such Roof Top Equipment or its
installation. If any federal, state, county, regulatory or other authority
requires the removal or relocation of such Roof Top Equipment, Tenant shall
remove or relocate such Roof Top Equipment at Tenant’s sole cost and expense,
and Landlord shall under no circumstances be liable to Tenant therefor.

 

(f)       Tenant shall indemnify and hold Landlord harmless from and against all
costs, damages, claims, liabilities and expenses (including reasonable
attorneys’ fees) suffered by or claimed against Landlord, directly or
indirectly, based on, arising out of or resulting from any act or omission by
Tenant with respect to the installation, use, operation, maintenance, repair or
disassembly of such Roof Top Equipment.

 

 



50 
 

 

 

 

43.       Fitness Facility. Subject to temporary closures for maintenance and
repairs, Landlord shall construct and maintain as an amenity of the Project an
unstaffed fitness facility for the exclusive use (in common) by occupants of the
Project. All costs of operating and maintaining the fitness facility shall be
included in operating expenses after being equitably allocated among all of the
buildings in the Project. In addition, if Landlord determines in its sole and
absolute discretion that the fitness facility will be staffed, all reasonable
costs associated with such staffing shall be included in operating expenses.
Tenant and its employees shall use the fitness facility at its own risk, in
accordance with written rules and regulations established by Landlord from time
to time, and will provide any certifications of waiver of liability as Landlord
may reasonably request from time to time. Notwithstanding anything in this Lease
to the contrary, Landlord shall have the right at any time, in its sole and
absolute discretion to relocate or alter the fitness facility. Notwithstanding
anything herein to the contrary, Landlord shall have the right to staff the
fitness facility (or not) and contract or terminate any party hired in
connection therewith.

44.       Conference Center. Landlord has constructed a conference facility at
the Project (the “Conference Facility”), and shall maintain the same throughout
the initial term of this Lease.  All costs of operating and maintaining the
Conference Center shall be included in operating expenses after being equitably
allocated among all of the buildings in the Project. Landlord hereby grants to
Tenant the non-exclusive right to use, on an equitably allocated basis, the
Conference Facility in accordance with this Section 44, and subject to
reasonable written policies and procedures regarding use of the Conference
Facility established by Landlord from time to time.  Use of the Conference
Facility is for Project tenants and their employees only; guests are not
permitted to use the Conference Facility at any time.  If Tenant desires to use
the Conference Facility, Tenant shall submit a written request to Landlord and
Landlord shall permit Tenant to use the Conference Facility during such
requested hours, if available, in Landlord’s reasonable discretion.  At
Landlord’s request, Tenant shall enter into a conference facility use agreement
on Landlord’s current standard form, if applicable.  The Conference Facility
shall be used for business related purposes only; no personal events shall be
scheduled in the Conference Facility.  The Conference Facility must be left in
proper order, with all paper, trash, cups, etc. disposed of in trash
receptacles.  All chairs and tables should be placed back in their original
position.  Tenant is responsible for any loss of or damage to any furnishings or
equipment as a result of theft or vandalism caused by Tenant, its guests,
employees or agents. Tenant shall be responsible for the replacement value of
any lost or stolen items from the Conference Facility.  The consumption or use
of alcohol (including beer, wine and spirits) and/or tobacco products is
strictly prohibited in the Conference Facility.  Tenant agrees to indemnify,
defend, and hold harmless the officers, agents, and employees of Landlord from
and against any and all liabilities, damages, costs, expenses (including
reasonable attorneys’ fees and expenses), causes of actions, suits, claims,
demands, or judgments of any nature arising out of or in connection with
Tenant’s use and occupancy of the Conference Facility.  Landlord shall have the
right, in its sole discretion, to relocate, alter, modify, reconstruct, reduce
and/or change, the Conference Facility.



51 
 

 

 

45.       Cafe. Landlord shall use reasonable efforts to maintain as an amenity
of the Project a café/lounge in the “mall area” of the Building. If the tenants
of the Project do not support the café, such that it is not economically viable,
then Landlord reserves the right to curtail its hours of operation or close the
café in its entirety. In such event, Landlord agrees to use commercially
reasonable efforts to schedule food trucks or similar services to provide food
and beverage to the Project.



IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
above written.

WITNESS/ATTEST:LANDLORD:       KEY WEST MD OWNER, LLC, a Delaware limited
liability company      /s/ Donna Gumbin     By: /s/ Neal Gumbin          (SEAL)
 Donna GumbinName: Neal Gumbin   Title: Authorized Signor        
 WITNESS/ATTEST:TENANT:       OPGEN INC.,
a Delaware corporation      /s/ Oliver Schacht       By:  /s/ Tim Dec         
(SEAL)  Oliver SchachtTitle: CFO   Date: 11/10/20    



 

52 
 

 

EXHIBIT A

Floor Plan of Demised Premises
[§2(a)]

 

[image_001.jpg]



53 
 

 

EXHIBIT B

RULES AND REGULATIONS

[§8]

1.       No part of the whole of any sidewalks, plaza areas, entrances, loading
docks, passages, courts, elevators, vestibules, stairways, corridors, balconies
or halls of the Building shall be obstructed or encumbered by any tenant or used
for any purpose other than that expressly provided for in the Lease.

2.       No awnings or other projections shall be attached to the outside walls,
balconies or windows of the Building. No curtains, blinds, shades, or screens
other than Building Standard window coverings, shall be attached to or hung in,
or used in connection with, any window or door of the space demised to any
tenant.

3.       No showcases or other articles, including furniture, shall be put on
the balcony, in front of or affixed to any part of the exterior of the Demised
Premises, or placed in the halls, corridors, vestibules, balconies or other
appurtenant or public parts of the Building.

4.       Any water and wash closets and other plumbing fixtures in any Demised
Premises or the Building shall not be used for any purposes other than those for
which they were constructed, and no sweepings, rubbish, rags, or other
substances (including, without limitation, coffee grounds) shall be thrown
therein.

5.       No tenant shall bring or keep, or permit to be brought or kept, any
inflammable, combustible, or explosive fluid, material, chemical, or substance
in or about the space demised to such tenant.

6.       Except for the hanging of artwork and bulletin boards on interior
walls, no tenant shall make, paint, drill into, or in any way deface, any part
of the interior or exterior of the Building or the space demised to such tenant.
No boring, cutting, or stringing of wires shall be permitted.

7.       No tenant shall cause or permit any odors to emanate from the space
demised to such tenant.

8.       Tenant shall promptly report to the Landlord any cracked or broken
glass on the Demised Premises.

9.       No tenant shall make, or permit to be made, any noises which may be
heard outside of such tenant’s Demised Premises or disturb or interfere with
other tenants or occupants of the Building or neighboring buildings or premises
whether by the use of any musical instrument, radio, television set, or other
audio device, unmusical noise, whistling, singing, or in any other way. Nothing
shall be thrown out, or off, of any doors, windows, balconies or skylights or
down any passageways.

 

54 
 

 



10.       No additional locks or bolts of any kind shall be placed upon any of
the doors or windows in the space demised to any tenant, nor shall any changes
be made in locks or the mechanism thereof, without landlord’s written approval,
not to be unreasonably withheld. Each tenant must, upon the termination of his
tenancy, return to Landlord all keys to offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant, and in the event of the
loss of any such keys, such tenant shall pay Landlord the reasonable cost of
replacement keys or locks (at Landlord’s option).

11.       Landlord reserves the right to inspect all freight for violation of
any of these rules and regulations or the provisions of such tenant’s lease.

12.       No tenant shall engage or pay any employees in the Building, except
those actually working for such tenant in the Building, nor advertise for
laborers giving an address at the Building.

13.       Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon notice from
Landlord, such tenant shall refrain from or discontinue such advertising.

14.       Each tenant, before closing and leaving the space demised to such
tenant at any time, shall use reasonable efforts to see that all entrance doors
are locked.

15.       No space demised to any tenant shall be used, or permitted to be used,
for lodging or sleeping.

16.       The requests of tenants will be attended to only upon verbal or
written request to Landlord or Landlord’s designated Rental Agent. Building
employees shall not be required to perform, and shall not be requested by any
tenant to perform, any work outside of their regular duties, unless under
specific instructions from Landlord.

17.       Canvassing, soliciting, and peddling in the Building are prohibited,
and each tenant shall cooperate in seeking their prevention.

18.       There shall not be used in the Building, either by any tenant or by
any of tenant’s employees, agents, or invitees, in the delivery or receipt of
merchandise, freight, or other matter, any hand trucks or other means of
conveyance except those equipped with rubber tires, rubber side guards, and such
other safeguards as Landlord may require.

19.       No animals of any kind shall be brought into or kept about the
Building by any tenant, excluding “Assistance Dogs”.

20.       No tenant will install or operate in the space demised to such tenant
any electrically operated equipment or other machinery, other than a reasonable
number of electric typewriters, adding machines, radios, televisions, tape
recorders, dictaphones, bookkeeping machines, copying machines, clocks, word
processors, personal computers, and securities systems, without first obtaining
the prior written consent of Landlord, who may condition such consent upon
payment by Tenant of additional rent as compensation for additional consumption
of utilities as determined at the discretion of Landlord and for the cost of
separate metering or additional wiring as may be occasioned by the operation of
said equipment or machinery. Landlord reserves the right to separately meter any
utility consumption in the Demised Premises.



55 
 

 

 

21.       All equipment and machinery belonging to any tenant which causes
noise, vibration or electrical interference that may be transmitted to the
structure of the Building or to any space therein to such degree to be
objectionable to Landlord and any tenant in the Building shall be installed and
maintained by each such tenant, at such tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate such noise or vibration.

22.       No bicycles are permitted in the Building or to be attached or stored
on any part of the Building’s rails, doors, balconies or other parts.

23.       No Building or suite doors shall be propped open at any time.

24.       Each tenant shall reasonably cooperate with any efforts of Landlord to
conserve energy.

25.       Each tenant shall use reasonable efforts to light any windows of the
Demised Premises and exterior signs and turn the same off to the extent required
by Landlord.

26.       There shall be no smoking of any kind, including, without limitation,
electronic cigarettes, e-cigs, vapor pens, etc. in the Building or within
twenty-five (25) feet of any entrance to the Building.

 

56 
 

 

EXHIBIT C

CERTIFICATE OF COMMENCEMENT
[§3(b)]

THIS CERTIFICATE OF COMMENCEMENT (“Certificate”) is made this ______ day of
___________________, 20__, by and between KEY WEST MD OWNER, LLC, a Delaware
limited liability company (“Landlord”), and OPGEN INC., a Delaware corporation
(“Tenant”).

WHEREAS, Landlord and Tenant have entered into a Deed of Lease dated
__________________________, 20__ (“Lease”);

WHEREAS, the Commencement Date of the Lease, as described in Section 1 thereof,
is dependent upon the occurrence of certain events; and

WHEREAS, those certain events have occurred and Landlord and Tenant now desire
to specify the Commencement Date of the Lease Term for purposes of establishing
the term of the Lease and the schedule for payment of rent during said period.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant warrant and represent each to the other as
follows:

1.       The Commencement Date of the Lease Term is _____________, 20__.

2.       The Expiration Date of the Lease Term is _______________, 20__. MD

3.       The Rentable Area of the Demised Premises is _______ square feet.

4.       Tenant’s Proportionate Share is ________ percent.

5.       The Base Annual Rent is $__________.

6.       The Base Monthly Rent is $_________.

IN WITNESS WHEREOF, Landlord and Tenant do hereby execute this Certificate under
seal on the day and year first above written.

WITNESS/ATTEST:LANDLORD:       KEY WEST MD OWNER, LLC, a Delaware limited
liability company                                         By:
                              (SEAL)  Name:                                  
  Title:                                         

 



57 
 

 

 

 

     WITNESS/ATTEST:TENANT:       OPGEN INC.,
a Delaware corporation                                          By:
                            (SEAL)  Title:                                  
  Date:                                      

 

 

 

 

 

58 
 

 





EXHIBIT D

INTENTIONALLY DELETED



 

59 
 

 

EXHIBIT E

WORK AGREEMENT
[§6]

This Exhibit is attached to and made a part of that certain Lease dated as of
____________________, 2020 (the “Lease”), by and between KEY WEST MD OWNER, LLC
(“Landlord”) and OPGEN INC. (“Tenant”). Terms used but not defined in this
Exhibit shall have the meaning ascribed to them in the Lease.

1.       Tenant’s Authorized Representative. Tenant designates Tim Dec
(“Tenant’s Authorized Representative”) as the person authorized to initial all
plans, drawings, change orders and approvals pursuant to this Exhibit. Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed by Tenant’s Authorized Representative.

2.       As-Is. Except for the Landlord’s Work, Landlord is leasing the Demised
Premises to Tenant in its as-is condition, with all base Building systems in
good working order, including all base Building window coverings. All of the
work to be performed in initially finishing and completing the Demised Premises
shall be performed by Tenant pursuant to this Exhibit E and pursuant to all
other applicable provisions of the Lease including, without limitation,
insurance, damage and indemnification provisions, and such work shall be deemed
to be alterations for all purposes of the Lease.

3.       Costs.

(a)       Tenant shall pay all expenses incurred in connection with Tenant’s
Work over and above the “Construction Allowance” (as defined below) as follows.

(b)       Landlord shall pay to Tenant (or at Tenant’s written direction, to
Tenant’s general contractor and/or architect) the product of One Hundred Twenty
and 00/100 Dollars ($120.00) multiplied by the number of square feet of rentable
area contained within the Demised Premises (i.e., $1,212,000.00) (such product
shall hereinafter be referred to as the “Construction Allowance”) as a
reimbursement to Tenant for the costs of performing alterations and improvements
to the Demised Premises, including architectural costs, preparing space plans,
and preparing mechanical, electrical and plumbing working drawings (the
“Tenant’s Work”). Up to fifteen percent (15%) of the Construction Allowance may
be used for soft costs, including design consultant fees, signage, furniture,
cabling and security system costs. The Construction Allowance shall be paid by
Landlord to Tenant in accordance with the provisions of Sections 3(c), 3(d) and
3(e) below. Despite the foregoing, Tenant shall pay all costs of performing the
Tenant’s Work that are in excess of the Construction Allowance. Pursuant to a
separate written agreement between Tenant and Landlord’s project manager,
Lincoln Property Company (“LPC”), Tenant hereby elects to have LPC manage the
construction of the Tenant’s Work. LPC shall be entitled to receive a
construction management fee in the amount of three percent (3%) of the hard
construction costs, which amount may be deducted from the Construction
Allowance.



60 
 

 

 

(c)       Periodically (but not more often than once per calendar month), Tenant
shall deliver to Landlord an invoice from contractors or materialmen who have
supplied labor or materials for Tenant’s Work. Such invoice shall contain (or be
accompanied by) a certification by Tenant and Tenant’s architect in the form of
A.I.A. Document G702 “Application and Certificate for Payment” that the labor or
materials for which Tenant is seeking reimbursement has been satisfactorily
performed or delivered to the Demised Premises in accordance with the terms of
the Lease. Within thirty (30) days after receiving any such invoice (and
certifications), Landlord shall pay to Tenant (or at Tenant’s written direction,
to Tenant’s general contractor and/or architect) the amount that is set forth in
such invoice; provided: (A) such request is accompanied by a copy of the invoice
for such expenses marked “approved”; (B) copies of all contracts, bills,
vouchers, change orders and other information relating to the expenses for which
reimbursement is being sought as may be requested by Landlord shall be made
available to Landlord by Tenant; (C) the work and materials for which payment is
requested are performed in accordance with the working drawings approved by
Landlord; (D) the work for which payment is requested has been performed both by
a contractor and in accordance with a construction contract (including retainage
provisions) approved by Landlord; (E) the work and materials for which payment
is requested have been physically incorporated into the Demised Premises, free
of any security interest, lien or encumbrance; and (F) Tenant delivers to
Landlord lien waivers from all contractors and materialmen supplying work or
materials in excess of $5,000 for such work or materials for which such draw
payment is being made. Each payment made by Landlord hereunder with respect to
payments to Tenant’s general contractor and subcontractors shall be subject to
retainage of ten percent (10%). Upon completion of the Tenant’s Work, Tenant
shall provide to Landlord (i) a valid certificate of occupancy for the Demised
Premises, and (ii) a certificate of completion from Tenant’s architect with
respect to the Tenant’s Work.



61 
 

 

 

(d)       Landlord shall pay the retainage to Tenant (or at Tenant’s written
direction, to Tenant’s general contractor and/or architect) within thirty (30)
days after the last to occur of the following: (A) final completion of all of
the Tenant’s Work in accordance with the terms of this Lease, (B) evidence of
the satisfaction of the requirements of governmental authorities with respect
thereto, (C) receipt of releases of lien from all contractors and materialmen
who supplied at least $5,000 worth of labor or materials for the Tenant’s Work,
(D) Landlord’s receipt of paid invoices evidencing that Tenant has actually paid
to materialmen and contractors who have supplied materials or labor for the
Tenant’s Work an amount equal to or in excess of the Construction Allowance, and
(E) Tenant having commenced to use the Demised Premises for the use set forth in
Section 1 (a) 12 of the Lease. If the Construction Allowance is not fully
utilized by the date which occurs one (1) year after the Commencement Date, the
unused portion of the Construction Allowance shall be retained by Landlord.

(e)       If Landlord fails to disburse a properly submitted and complete
request for disbursement of the Construction Allowance by the date which is
thirty (30) days after the date such amount was due and payable to Tenant, and
such failure continues for thirty (30) days after written notice of such failure
to Landlord (which failure notice (x) must reference the provisions of this
Section 3(e) in bold and capitalized letters, (y) must be given to Landlord in
accordance with Section 37 of the Lease and (z) must be given to Landlord’s
lender if the address for notices to Landlord’s lender has been provided to
Tenant), then Tenant shall have the right to offset the undisbursed portion of
the amount so requested (up to the undisbursed balance of the Construction
Allowance, as applicable), against the next installments of Base Annual Rent
coming due under the Lease.



62 
 

 

 

(d)       Landlord shall pay to Tenant's architect a fee equal to the product of
twelve cents ($.12) multiplied by the number of square feet of rentable area
contained within the Demised Premises to perform a test fit of the Demised
Premises.

4.       Schedule.

(a)       Tenant shall submit to Landlord a final space plan and all
specifications, details, finishes (including, without limitation, paint and
carpet selections), elevations and sections, all as approved by Tenant, on or
before the date that is thirty (30) days after the Effective Date. Such space
plan shall indicate partition and space layout and proposed fixturing, door
location, special equipment types, materials and colors, reflected ceiling plan
(including lighting, materials and sprinkler heads), floor load requirements
exceeding fifty (50) pounds per square foot live load, telephone and electrical
outlet locations. For the purposes of preparing Tenant's plans and
specifications referenced herein, Tenant and its authorized representatives
shall have reasonable access to the Premises after the Effective Date

(b)       Tenant shall submit to Landlord final architectural and engineering
working drawings approved by Tenant on or before the date that is sixty (60)
days after the Effective Date. Such architectural working drawings shall
include: master legend, construction and floor plan, reflected ceiling plan,
telephone and electrical outlet layout and usage system, finish plan, sign,
window and storefront details (if any), and all architectural details,
elevations, specifications and finishes necessary to construct the Demised
Premises. Said drawings, when approved by Landlord, are referred to herein as
the “Final Construction Drawings.”

(c)       If Tenant shall be delayed in completing the Tenant’s Work as a result
of (1) Landlord’s failure to comply with any of the deadlines specified in this
Exhibit or with any of the other requirements of this Exhibit or the Lease, (2)
the performance of any work, or the entry into the Premises, by Landlord or any
person or firm employed or retained by Landlord, and such failure continues for
a period of three (3) business days after Landlord’s receipt of written notice,
then (i) such delay shall be a “Landlord Delay”, and (ii) for purposes of
determining the Commencement Date, the outside date shall be extended for one
(1) day for each day of Landlord Delay.



5.       Approval. Tenant shall have the right to bid out the performance of
Tenant’s Work to multiple general contractors, and to select its contractor(s),
which contractors shall be subject to Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed. All plans and drawings
(and changes thereto) shall be subject to Landlord’s written approval. Landlord
shall not unreasonably withhold or delay its consent to such plans and drawings
and shall grant its approval or set forth specific reasonable grounds for
disapproval within five (5) business days of delivery of said plans and drawings
by Tenant. If Landlord reasonably disapproves of Tenant’s plans and drawings,
Tenant shall modify and resubmit same to Landlord, whereupon Landlord shall have
five (5) business days to approve or reasonably disapprove of said plans and
drawings. The foregoing five (5) business day period shall apply with respect to
any additional revisions and resubmissions of the plans and specifications to
Landlord. Notwithstanding anything herein to the contrary, any alterations or
improvements which connect into the Building’s systems, or which are made to the
exterior of the Demised Premise or the Building, or which are visible from the
exterior of the Demised Premises or the Building shall be subject to Landlord’s
prior written approval, in its sole and absolute discretion.



63 
 

 

 

6.       Change Orders. All additional expenses attributable to any change order
requested by Tenant and approved by Landlord, shall to the extent that it would
cause the total construction costs to exceed the Construction Allowance, be
payable by Tenant prior to the performance of the work contemplated by such
change order.

7.       General Requirements.

(a)       Tenant construction shall proceed only on the basis of drawings
approved as set forth in Section 5 above. Changes that occur during actual
construction that differ from the approved drawings will require alterations at
Tenant’s expense (subject to the application of the Construction Allowance) to
restore compliance with approved drawings. No drawings are considered “approved”
unless they bear Landlord’s signature of approval.

(b)       Landlord shall have no obligation or responsibility to Tenant in
respect of minor deviations in the actual dimensions of the Demised Premises.
Tenant shall have the affirmative obligation to conduct an on-site verification
of all measurements and dimensions prior to letting any contracts for the
performance of Tenant’s Work and prior to ordering the fabrication of any trade
fixtures.

(c)       Upon Landlord’s approval of the Final Construction Drawings, Tenant
shall submit the following:

1.       Names of all contractors and subcontractors (all of which shall be
subject to Landlord’s approval);

2.       Reasonable proof of financial ability;

3.       Tenant insurance coverage;

4.       Copy of building permit(s); and

5.       Completion schedule from Tenant’s contractor.

 

8.       Performance of Tenant’s Work. Tenant will perform and complete Tenant’s
Work in compliance with such reasonable rules and regulations as Landlord and
its architect and contractor, or contractors, may make.



64 
 

 

 

9.       Completion of Tenant’s Work. At such time as Tenant’s Work shall be
completed, Tenant, at its sole cost and expense and without cost to Landlord
shall:

(a)       Furnish evidence satisfactory to Landlord that all of Tenant’s Work
has been completed and paid for in full (and such work has been accepted by
Landlord), that any and all liens therefor that have been or might be filed have
been discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived, and that no security interests relating
thereto are outstanding;

(b)       Furnish to Landlord all certifications and approvals with respect to
Tenant’s Work that may be required from any governmental authority and any board
of fire underwriters or similar body for the use and occupancy of the Demised
Premises;

(c)       Furnish Landlord with an electronic copy of “as built” drawings of the
Demised Premises; and

(d)       Furnish an affidavit from Tenant’s architect certifying that all work
performed in the Demised Premises is in accordance with the working drawings and
specifications approved by Landlord.

10.       Work Standards. All of Tenant’s Work shall be done and installed in
compliance with all applicable laws and with the overall design and construction
standards of the Building.

11.       Permits. As expeditiously as possible, Tenant shall file all
applications, plans and specifications, pay all fees (subject to the application
of the Construction Allowance) and obtain all permits, certificates and other
approvals required by the jurisdiction in which the Building is located and any
other authorities having jurisdiction in connection with the commencement and
completion of Tenant’s Work, and diligently and in good faith pursue same so
that all permits and approvals are issued as soon as practicable. If minor
modifications are at any time required by government authorities to any such
plans or specifications, then Tenant shall make such modifications. Tenant shall
obtain a Certificate of Occupancy and all other approvals required for Tenant to
use and occupy the Demised Premises and to open for business to the public.
Copies of all building permits/occupancy permits are to be forwarded to
Landlord.

12.       Contractor Insurance. Tenant’s contractors and subcontractors shall be
required to provide, in addition to the insurance required of Tenant pursuant to
the Lease, the following types of insurance:



65 
 

 

 

(a)       Builder’s Risk Insurance. At all times during the period between the
commencement of construction of Tenant’s Work and the date on which Tenant opens
the Demised Premises for business with a valid certificate of occupancy in
place, Tenant shall maintain, or cause to be maintained, casualty insurance in
Builder’s Risk Form covering Landlord, Landlord’s architects, Landlord’s
contractor or subcontractors, Tenant and Tenant’s contractors, as their interest
may appear, against loss or damage by fire, vandalism, and malicious mischief
and other such risks as are customarily covered by the so-called “broad form
extended coverage endorsement” upon all Tenant’s Work in place and all materials
stored at the site of Tenant’s Work, and all materials, equipment, supplies and
temporary structures of all kinds incident to Tenant’s Work and builder’s
machinery, tools and equipment, all while forming a part of, or on the Demised
Premises, or when adjacent thereto, while on drives, sidewalks, streets or
alleys, all on a completed value basis for the full insurable value at all
times. Said Builder’s Risk Insurance shall contain an express waiver of any
right of subrogation by the insurer against Landlord, its agents, employees and
contractors.

(b)       Worker’s Compensation. At all times during the period of construction
of Tenant’s Work, Tenant’s contractors and subcontractors shall maintain in
effect statutory worker’s compensation as required by the jurisdiction in which
the Building is located.

13.       Contractor Liability. Tenant assumes the responsibility and liability
for any and all injuries or death of any or all persons, including Tenant’s
contractors and subcontractors, and their respective employees, and for any and
all damages to property caused by, or resulting from or arising out of any act
or omission on the part of Tenant. . Except to the extent caused by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors, Tenant’s contractors or subcontractors or their respective
employees, in the prosecution of Tenant’s Work, and with respect to such work,
agree to indemnify and save free and harmless Landlord from and against all
losses and/or expenses, including reasonable legal fees and expenses which they
may suffer or pay as the result of claims or lawsuits due to, because of, or
arising out of any and all such injuries or death and/or damage, whether real or
alleged; and Tenant and Tenant’s contractors and/or subcontractors or their
respective insurance companies shall assume and defend at their own expense all
such claims or lawsuits. Tenant agrees to insure this assumed liability in its
policy of Broad Form Commercial General Liability insurance and the certificate
of insurance or copy of the policy that Tenant will present to Landlord shall so
indicate such contractual coverage.

14.       Coordination. Tenant’s Work shall be coordinated with any other work
being performed by Landlord and other tenants in the Building so that Tenant’s
Work will not interfere with or delay the completion of any other construction
work in the Building.

15.       Loads. No item shall be mounted on or hung from the interior or
exterior of the Building by Tenant without Landlord’s prior written approval. If
Tenant desires to mount or hang anything, Tenant shall notify Landlord of the
loads involved and shall pay all costs involved.

16.       Ducts. Tenant shall permit Landlord or its agent to install, maintain,
repair and replace in the ceiling space and/or under the concrete slab, adjacent
to demising partitions and free standing columns, electrical, water or other
lines and/or ducts that may be required to serve the common areas or others in
the Building.

17.       Contractor Responsibilities. It shall be Tenant’s responsibility to
cause each of Tenant’s contractors and subcontractors to:

(a)       Maintain continuous protection of any premises adjacent to the Demised
Premises in such a manner (including the use of lights, guardrails, barricades
and dust-proof partitions where required) as to prevent any damage to the
Building or any adjacent premises by reason of the performance of Tenant’s Work.



66 
 

 

 

(b)       Secure all parts of Tenant’s Work against accident, storm, and any
other hazard. However, no barricades or other protective device shall extend
more than two (2) feet beyond the Demised Premises. In addition to the
foregoing, Tenant’s barricade or other protective device shall be attractive in
appearance, shall extend across the frontage and full height of the Demised
Premises and shall be of materials reasonably approved by Landlord.

(c)       Comply strictly with the Rules and Regulations and Procedures set
forth in Exhibit E, Schedule I, and Tenant agrees to be responsible for any
violations thereof. Remove and dispose of, at Tenant’s sole cost and expense
(subject to the application of the Construction Allowance), at least daily and
more frequently as Landlord may reasonably direct, all debris and rubbish caused
by or resulting from Tenant’s Work, and upon completion, to remove all temporary
structures, surplus materials, debris and rubbish of whatever kind remaining on
any part of the Building or in proximity thereto which was brought in or created
in the performance of Tenant’s Work (including stocking refuse). If at any time
Tenant’s contractors and subcontractors shall neglect, refuse or fail to remove
any debris, rubbish, surplus materials, or temporary structures, Landlord at its
sole option may remove the same at Tenant’s expense without prior notice.

(d)       Use only the Demised Premises for the performance of Tenant’s Work.
Entry into areas unrelated to the performance of Tenant’s Work is prohibited.

(e)       Guarantee that the work done by it will be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Tenant shall also require that any such contractors
and subcontractors shall be responsible for the replacement or repair without
charge for any and all work done or furnished by or through such contractors or
subcontractors which becomes defective within one (1) year after completion.
Replacement or repair of such work shall include, without charge, all expenses
and damages in connection with such removal, replacement, or repair of all or
any part of such work, or any part of the Building which may have been damaged
or disturbed thereby. All warranties or guarantees as to materials or
workmanship or with respect to Tenant’s Work shall be contained in the contract
or subcontract, which shall provide that said guarantees or warranties shall
inure to the benefit of both Landlord and Tenant and be directly enforceable by
either of them. Tenant covenants to give to Landlord any assignment or other
assurance necessary to effect such right of direct enforcement.

 

67 
 

 

EXHIBIT E

SCHEDULE I

The following are rules and procedures to be followed by contractors when
working in or around the Demised Premises or Building:

1.       Provide a trash can with a lid to dispose of lunches and food. Trash
must not be allowed to accrue in the open lease spaces. This is to avoid fire
and rodent hazards.

2.       Access into spaces under construction must be limited to one door. If
an unfinished lease space has two doors, one must be locked. Passage can occur
through the door most convenient to the freight elevator and should have a
temporary foot mat.

3.       No access to the Building’s interior lobby or corridors will be
permitted at any time.

4.       All unused entry doors to vacant areas must be closed at all times and
locked.

5.       Construction employees must conduct themselves as mature gentlemen and
ladies when working in tenant occupied spaces and all public spaces.

6.       Loud radios are prohibited in all work areas.

7.       Noisy operations such as chopping, etc. are to be done after hours,
unless prior consent is given.

8.       All work performed outside of normal working hours must be coordinated
with the Building manager for security reasons. No one will be allowed access
without prior permission.

9.       Every effort must be made to avoid disturbance of any other tenant’s
normal business operations. Punch list corrections must be performed only with
the tenant’s permission, in advance. If an operation underway proves disturbing
to a tenant it must be discontinued immediately and performed outside of normal
business hours



68 
 

 



EXHIBIT F

HVAC SPECIFICATIONS

 

A.       Summer: Room conditions not in excess of 75°F dry bulb and 55% relative
humidity when outside conditions do not exceed 95°F dry bulb and 78°F wet bulb,
provided that Tenant complies with the following conditions:

 

1.       Light-colored blinds, fully drawn, with slats at 45° angle coincident
with peak sun load;

2.       Power load heat gain does not exceed 5.5 watts per square foot; and

3.       People load does not exceed an average one person per 100 square feet
for office space.

 

B.       Winter: Room conditions of not less than 68°F when the outside dry bulb
temperature is not less than 0°F.

 

 

69 
 

 

EXHIBIT G

EXTERIOR SIGNAGE

 

[image_002.jpg]

70 
 

 

 

EXHIBIT H

LOCATION OF RESERVED PARKING SPACES

 

Tenant shall initially have the exclusive right to use the three (3) parking
space that are located

directly in front of the Building. Landlord shall have the right to relocate the
reserves spaces in the future to a location that is mutually acceptable to
Landlord and Tenant.

 

 

71 
 

 

DEED OF LEASE

between

ADVENT KEY WEST, LLC

Landlord

and

OPGEN INC.

Tenant

 

 

 

 

Dated November 11, 2020

 

 

 
 

 

